


Exhibit 10.40

 

EXECUTION VERSION

 

AMENDMENT NO. 4 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AND

AMENDMENT TO OTHER LOAN DOCUMENTS

 

THIS AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT TO OTHER LOAN DOCUMENTS (this “Amendment”) dated as of February 22,
2016, is among COMFORT SYSTEMS USA, INC., a Delaware corporation (the
“Borrower”), the other entities identified as Guarantors on the signature
pages hereto (the “Guarantors”), the several banks and other financial
institutions signatories hereto (the “Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Agent for the Lenders (the
“Agent”).

 

RECITALS

 

A.            The Borrower, the Lenders and the Agent are parties to a Second
Amended and Restated Credit Agreement dated as of July 16, 2010 (as amended,
modified and supplemented prior to the date hereof, the “Credit Agreement”).

 

B.            The Borrower, the Guarantors, and the Agent are parties to a
Second Amended and Restated Security Agreement dated as of July 16, 2010 (as
amended, modified and supplemented prior to the date hereof, the “Security
Agreement”).

 

C.            The Borrower, the Guarantors and the Agent are parties to a Second
Amended and Restated Pledge Agreement dated as of July 16, 2010 (as amended,
modified and supplemented prior to the date hereof, the “Pledge Agreement”).

 

D.            The Borrower, the Guarantors and the Agent are parties to a Second
Amended and Restated Subsidiary Guaranty dated as of July 16, 2010 (as amended,
modified and supplemented prior to the date hereof, the “Guaranty”).

 

E.            The Borrower and the Guarantors have requested that the Lenders
approve this Amendment to amend certain terms and provisions of the Credit
Agreement, Security Agreement and Pledge Agreement, as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Agent and the Lenders
agree as follows:

 

1.             Defined Terms.  Unless otherwise defined in this Amendment,
capitalized terms used in this Amendment have the meanings assigned to those
terms in the Credit Agreement.

 

2.             Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:

 

--------------------------------------------------------------------------------


 

(a)           The cover page of the Credit Agreement is hereby amended to show
BOKF, NA dba Bank of Texas as Syndication Agent and Capital One, N.A. and Branch
Banking and Trust Company as Co-Documentation Agents.

 

(b)           The dollar amount set forth on the cover page of the Credit
Agreement is hereby amended to be shown as $325,000,000.

 

(c)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the second sentence of the definition of “Aggregate Commitment” in its entirety
and substituting therefor the following:

 

“As of the Amendment No. 4 Effective Date, the Aggregate Commitment is equal to
$325,000,000.”

 

(d)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definitions in alphabetical order:

 

“Amendment No. 4 Effective Date” means February 22, 2016.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery or anti-corruption, including, without limitation, the
United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

(e)           Section 1.1 of the Credit Agreement is hereby amended by deleting
clause (b) of the definition of “Change of Control” and substituting in its
place the following:

 

“(b) a majority of the directors of Borrower shall consist of Persons not
approved by Borrower’s Board of Directors (not including as Board approved
directors any directors which the Board is obligated to approve pursuant to
shareholders agreements, voting trust arrangements or similar arrangements).”

 

(f)            Section 1.1 of the Credit Agreement is hereby amended by adding
the following new phrase at the end of the definitions of “Consolidated Capital
Expenditures” and “Consolidated Interest Expense”:

 

2

--------------------------------------------------------------------------------


 

“With respect to Non-Wholly Owned Subsidiaries, only that amount attributable to
Borrower’s direct and indirect proportionate share shall be included for
purposes of this calculation.”

 

(g)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following clause to the end of the definition of “Defaulting Lender”:

 

“or (iii) become the subject of a Bail-In Action.”

 

(h)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definitions in alphabetical order:

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Air Facilities” means the physical facilities owned or leased by
Environmental Air Systems, LLC or any of its Subsidiaries, and any related
assets that are ordinarily subject to a lien pursuant to a mortgage securing a
real estate financing.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

(i)            Section 1.1 of the Credit Agreement is hereby amended by adding
the following new phrase at the end of the definition of “Eurodollar Rate”:

 

“; provided that if the applicable rate described in clause (a), (b) or
(c) above is less than zero, such rate shall be deemed to be zero for purposes
of this Agreement”.

 

3

--------------------------------------------------------------------------------


 

(j)            Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Excluded Assets” in its entirety and substituting the
following definition therefor:

 

“Excluded Assets” means, collectively, (a) equity interests in any Unrestricted
Subsidiary (including the Southeast Acquisition Entity), so long as a pledge or
transfer of such equity interests would be prohibited or restricted under, or
would require consent of a third party that is not an Affiliate pursuant to, the
governing documents of such Unrestricted Subsidiary or any other agreement
binding on the Restricted Persons or their assets; provided that (except with
respect to the equity interests in the Southeast Acquisition Entity) in the
event such pledge or transfer is not prohibited but is so restricted or would
require such consent of a third party that is not an Affiliate, Borrower shall
have used commercially reasonable efforts to satisfy such restriction or obtain
such consent, (b) assets, a security interest in which would be prohibited by
contract or applicable Law unless such prohibition is not effective under
applicable Law, (c) assets as to which the Agent has determined in its sole
discretion that the costs of obtaining a lien or security interest therein are
excessive in relation to the value of the security to be afforded thereby and
(d) equity interests in excess of 65% of the voting stock of any Foreign
Subsidiary.

 

(k)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition in alphabetical order:

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Amendment No. 4
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreements between the United States and another country
entered into in connection therewith, and any fiscal or regulatory legislation,
rules, guidance notes or practices adopted pursuant to such intergovernmental
agreement.

 

(l)            Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Foreign Subsidiary” in its entirety and substituting the
following therefor:

 

“Foreign Subsidiary” means (a) any Subsidiary that is a “controlled foreign
corporation” under Section 957 of the Internal Revenue Code of 1986, (b) any
Subsidiary that is held directly or indirectly by such a “controlled foreign
corporation” or (c) any Subsidiary all or substantially all of the assets of
which are equity interests in one or more such “controlled foreign
corporations”.

 

4

--------------------------------------------------------------------------------


 

(m)          Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “GAAP” in its entirety and substituting the following
therefor:

 

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Restricted Persons and
their Consolidated Subsidiaries, are applied for all periods on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 6.2(a), except
as otherwise specifically provided herein.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either Borrower or Required Lenders shall so request,
Agent, Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Agent and Lenders financial statements and other documents required
under this Agreement or otherwise reasonably requested hereunder setting forth a
reconciliation between such calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.

 

(n)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Guarantors” in its entirety and substituting the following
definition therefor:

 

“Guarantors” means, collectively, (a) each Subsidiary of the Borrower existing
on the Amendment No. 4 Effective Date, other than an Immaterial Subsidiary, an
Unrestricted Subsidiary or a Foreign Subsidiary, and (b) any Subsidiary of the
Borrower that executes and delivers a Guaranty to the Agent after the Amendment
No. 4 Effective Date, pursuant to Section 6.15.

 

(o)           Section 1.1 of the Credit Agreement is hereby amended by deleting
clause (ii) of the proviso at the end of the definition of “Indebtedness” in its
entirety and substituting therefor the following clause (ii):

 

“(ii) obligations under Operating Leases.”

 

(p)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Lender Party” in its entirety and substituting the following
definition therefor:

 

5

--------------------------------------------------------------------------------


 

“Lender Party” means Agent, LC Issuer, Swingline Lender and all Lenders.”

 

(q)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition in alphabetical order:

 

“Lender Bank Services Obligations” means obligations to a Lender or an Affiliate
of a Lender arising out of any of the following bank services provided by such
Lender or Affiliate to a Restricted Person: commercial credit cards, commercial
checking accounts, stored value cards, and treasury management services
(including, without limitation, controlled disbursements, automated
clearinghouse transactions, return items, overdraft and interstate depository
network services).

 

(r)            Section 1.1 of the Credit Agreement is hereby amended by deleting
the definitions of “Loan Documents”, “Maturity Date” and “Obligations” in their
entirety and substituting the following definitions therefor:

 

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Letters of Credit, the LC Applications and the Intercreditor Agreements to which
Borrower and any Lender are a party, and all other agreements, certificates,
documents, instruments and writings at any time delivered in connection herewith
or therewith (exclusive of term sheets, commitment letters, any Hedging
Contracts, and any agreements or arrangements pursuant to which Lender Bank
Services Obligations are provided).

 

“Maturity Date” means the fifth anniversary of the Amendment No. 4 Effective
Date.

 

“Obligations” means all indebtedness, liabilities and obligations, whether
matured or unmatured, liquidated or unliquidated, primary or secondary, direct
or indirect, absolute, fixed or contingent, from time to time owing by any
Restricted Person to any Lender Party under or pursuant to any of the Loan
Documents, including all LC Obligations.  “Obligation” means any part of the
Obligations.

 

(s)            Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition in alphabetical order:

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

(t)            Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition in alphabetical order:

 

6

--------------------------------------------------------------------------------


 

“Operating Lease” means (i) an operating lease under GAAP, (ii) any lease that
was treated as an operating lease under GAAP at the time it was entered into
that later becomes a capital lease as a result of a change in GAAP during the
life of such lease, including any renewals, and (iii) any lease entered into
after the date of this Agreement that would have been considered an operating
lease under the provisions of GAAP in effect as of the Closing Date.

 

(u)           Section 1.1 of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (n) of the definition of
“Permitted Liens”, (ii) deleting clause (o)

 

of such definition in its entirety, and (iii) substituting therefor the
following clauses (o), (p) and (q):

 

“(o)         Liens securing Indebtedness permitted by Section 7.1(k), provided
that such Liens attach only to the Environmental Air Facilities and proceeds
thereof;

 

(p)           Liens securing Indebtedness permitted by Section 7.1(l); and

 

(q)           Liens in respect of Operating Leases.”

 

(v)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definitions of “Sanctioned Country”, “Sanctioned Person”,
“Sanctions” and “Secured Party” in alphabetical order and replacing the
definition of “Secured Obligations” with the following definition of “Secured
Obligations”:

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned in the aggregate, directly or
indirectly, 50% or more by any such Person or Persons described in clauses
(a) and (b) or (d) any Person controlled by any such Person or Persons described
in clauses (a) and (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the United Nations Security Council, the European
Union or Her Majesty’s Treasury.

 

“Secured Obligations” means all Obligations, Lender Hedging Obligations, and
Lender Bank Services Obligations; provided,

 

7

--------------------------------------------------------------------------------


 

however, that the “Secured Obligations” shall exclude any Excluded Swap
Obligations.

 

“Secured Party” means each Lender Party and each Affiliate of a Lender that
holds Lender Hedging Obligations or Lender Bank Services Obligations.

 

(w)          Section 1.1 of the Credit Agreement is hereby amended by deleting
the reference to “Obligations” in the definition of “Security Documents” and
replacing it with a reference to “Secured Obligations”.

 

(x)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition in alphabetical order:

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(y)           Section 2.4 of the Credit Agreement is hereby amended by adding
the following sentence at the end of said Section:

 

“No Loan or Letter of Credit will be requested and no proceeds of any Loan or
Letter of Credit will be used (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) to fund any
activities or business (A) of or with any Person, that, at the time of such
funding, is the subject of Sanctions or (B) in any country or territory that, at
the time of such funding, is, or whose government is, the subject of Sanctions,
or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.”

 

(z)           Section 2.17(b) of the Credit Agreement is hereby amended as
follows:

 

(i)                                     by deleting the phrase “December 31,
2009” in clause (vi) thereof, and substituting therefor following:

 

“the date of the audited financial statements most recently delivered pursuant
to Section 6.2(a)”;

 

(ii)                                  by deleting clause (viii) thereof in its
entirety and substituting therefor the following:

 

8

--------------------------------------------------------------------------------


 

“(viii)      the aggregate amount of the Lenders’ Revolving Loan Commitments
shall not exceed $425,000,000 without the approval of all Lenders; and”.

 

(aa)         Section 2.18(c) of the Credit Agreement is hereby amended by adding
the following phrase at the end of clause (i) thereof:

 

“; provided that, subject to Section 10.12, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation;”

 

(bb)         Section 3.3(a) of the Credit Agreement is hereby amended by
deleting clause (i) thereof in its entirety and substituting therefor the
following:

 

“(i)          shall change the basis of taxation of payments to any Lender Party
of any principal, interest, or other amounts attributable to any Eurodollar Loan
or Letter of Credit or otherwise due under this Agreement in respect of any
Eurodollar Loan or Letter of Credit (other than Reimbursable Taxes governed by
Section 3.6 and Taxes imposed on or measured by its overall net income, and
franchise Taxes (in lieu of net income taxes) and branch profits Taxes imposed
on it, by the jurisdiction (or any political subdivision thereof) under the Laws
of which it is organized or otherwise resides for tax purposes or maintains any
Applicable Lending Office); or”.

 

(cc)         Section 3.6 of the Credit Agreement is hereby amended by deleting
subsections (a), (b) and (d) thereof in their entirety and substituting therefor
the following:

 

“(a)         Borrower will indemnify each Lender Party against and reimburse
each Lender Party for all present and future Taxes imposed, assessed, levied or
collected on or in respect of this Agreement or any Eurodollar Loans or Letters
of Credit (whether or not legally or correctly imposed, assessed, levied or
collected), excluding, however, (i) Taxes imposed on or measured by its overall
net income, franchise taxes (in lieu of net income taxes) and branch profits
Taxes, imposed on it by the jurisdiction (or any political subdivision thereof)
under the Laws of which it is organized or otherwise resides for tax purposes or
maintains any Applicable Lending Office, (ii) with respect to each Lender Party,
Taxes imposed by reason of any present or former connection between such Lender
Party and the jurisdiction imposing such Taxes, other than solely as a result of
this Agreement or any Note or any transaction contemplated hereby, (iii) any
United States

 

9

--------------------------------------------------------------------------------


 

withholding Tax imposed on any payment by Borrower pursuant to this Agreement or
under any Eurodollar Loans or Letters of Credit, but not excluding any portion
of such Tax that exceeds the United States withholding tax which would have been
imposed on such a payment to such Lender Party under the laws and treaties in
effect when such Lender Party first becomes a party to this Agreement,
(iv) Taxes attributable to such recipient’s failure to comply with requirements
to deliver the Prescribed Forms as set forth Section 3.6(d), (v) any United
States federal withholding Taxes imposed under FATCA, and (vi) any interests,
penalties, additions to Tax or other charges imposed in connection with any of
the items set forth in clause (i) through (v) (all such non-excluded Taxes being
collectively called “Reimbursable Taxes”).  Such indemnification shall be on an
after-tax basis and, except as otherwise provided in Section 3.6(b), paid within
3 Business Days after a Lender Party makes demand therefor.

 

(b)           All payments on account of the principal of, and interest on, each
Lender Party’s Loans and Note, and all other amounts payable by Borrower to any
Lender Party hereunder, shall be made in full without set-off or counterclaim
and shall be made free and clear of and without deductions or withholdings of
any nature by reason of any Reimbursable Taxes (except to the extent required by
applicable Law), all of which will be for the account of Borrower.  In the event
of Borrower or the Agent being compelled by Law to make any such deduction or
withholding from any payment to any Lender Party, Borrower shall pay on the due
date of such payment, by way of additional interest, such additional amounts as
are needed to cause the amount receivable by such Lender Party after such
deduction or withholding to equal the amount which would have been receivable in
the absence of such deduction or withholding.  If Borrower should make any
deduction or withholding as aforesaid, Borrower shall within 60 days thereafter
forward to the Agent an official receipt or other official document evidencing
payment of such deduction or withholding.

 

(d)           Notwithstanding the foregoing provisions of this section, Borrower
and Agent shall be entitled, to the extent such party is required to do so by
Law, to deduct or withhold (and not to make any indemnification or reimbursement
for) income or other similar Taxes imposed by the United States of America from
interest, fees or other amounts payable hereunder for the account of any Lender
Party, other than a Lender Party (i) who is a U.S. person for Federal income tax
purposes that delivered to Agent executed originals of IRS Form W-9 certifying
that such Lender Party is exempt from United States federal backup withholding
tax or (ii) who has the Prescribed Forms on file with Agent (with copies

 

10

--------------------------------------------------------------------------------

 

provided to Borrower) for the applicable year to the extent deduction or
withholding of such Taxes is not required as a result of the filing of such
Prescribed Forms, provided that if Borrower or Agent shall so deduct or withhold
any such Taxes, Borrower or Agent, as applicable, shall provide a statement to
Agent (if applicable) and such Lender Party, setting forth the amount of such
Taxes so deducted or withheld, the applicable rate and any other information or
documentation which such Lender Party may reasonably request for assisting such
Lender Party to obtain any allowable credits or deductions for the Taxes so
deducted or withheld in the jurisdiction or jurisdictions in which such Lender
Party is subject to tax.  As used in this section, “Prescribed Forms” means such
duly executed forms or statements, and in such number of copies, which may, from
time to time, be prescribed by Law or otherwise reasonably requested by Agent
(in form reasonably acceptable to Agent) and which, pursuant to applicable
provisions of (x) an income tax treaty between the United States and the country
of residence of the Lender Party providing the forms or statements, (y) the
Internal Revenue Code, or (z) any applicable rules or regulations thereunder,
permit Borrower to make payments hereunder for the account of such Lender Party
free of such deduction or withholding of income or similar Taxes.  If a payment
made to a Lender Party under this Agreement or any Eurodollar Loans or Letters
of Credit would be subject to United States federal withholding Tax imposed by
FATCA if such person were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender Party shall deliver to Borrower
and Agent at the time or times prescribed by law and at such time or times
reasonably requested by Borrower or Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or Agent as
may be necessary for Borrower and Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  For the avoidance of doubt, for all purposes from and after the
Amendment No. 4 Effective Date, the parties shall treat any payment under this
Agreement or any Eurodollar Loans or Letters of Credit as not being eligible to
the grandfathering rules under FATCA.  Solely for purposes of this clause (d),
“FATCA” shall include any amendments made to FATCA after the Amendment No. 4
Effective Date.”

 

(dd)                          Section 4.2 of the Credit Agreement is hereby
amended by deleting clause (d) thereof in its entirety and substituting therefor
the following:

 

11

--------------------------------------------------------------------------------


 

“(d)                           No Material Adverse Change shall have occurred
since December 31, 2014.”

 

(ee)                            Section 5.6 of the Credit Agreement is hereby
amended to replace the reference therein to “December 31, 2009” with a reference
to “December 31, 2014”.

 

(ff)                              Section 5.13 of the Credit Agreement is hereby
amended to replace each reference therein to “Amendment No. 3 Effective Date”
with a reference to “Amendment No. 4 Effective Date”.

 

(gg)                            Article V of the Credit Agreement is hereby
amended by adding the following new Section 5.22 at the end of said Article:

 

“Section 5.22                       Anti-Corruption Laws and Sanctions.  None of
(a) Borrower, any Subsidiary or, to the knowledge of Borrower, any of their
respective directors, officers, employees or affiliates, (b) to the knowledge of
Borrower, any agent or representative of Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, (i) is a Sanctioned Person or currently the subject or
target of any Sanctions or (ii) has taken any action, directly or indirectly,
that would result in a material violation by Borrower or any Guarantor of any
Anti-Corruption Laws.”

 

(hh)                          Section 6.2(b) of the Credit Agreement is hereby
amended by deleting the second sentence thereof in its entirety and substituting
therefor the following:

 

“In addition Borrower will, together with each such set of financial statements
and each set of financial statements furnished under subsection (a) of this
section, furnish a certificate in the form of Exhibit 6.2(b) signed by the chief
financial officer of Borrower stating that such financial statements are fair
and complete in all material respects and fairly present the Consolidated
financial position of Borrower for the periods covered thereby (subject to
normal year-end adjustments), stating that he has reviewed the Loan Documents,
containing calculations showing compliance (or non-compliance) at the end of
such Fiscal Quarter with the requirements of Section 7.11, showing Borrower’s
compliance (or non-compliance) as of the end of such Fiscal Quarter with the
negative covenants set forth in Sections 7.1 through 7.10 and Section 7.12 and
stating that no Default exists at the end of such Fiscal Quarter or at the time
of such certificate or specifying the nature and period of existence of any such
Default.”

 

(ii)                                  Section 6.11 of the Credit Agreement is
hereby amended by deleting the first sentence thereof in its entirety and
substituting therefor the following:

 

12

--------------------------------------------------------------------------------


 

“Each Restricted Person will conduct its business and affairs in compliance with
all Laws applicable thereto, except as could not reasonably be expected to cause
a Material Adverse Change.”

 

(jj)                                Section 6.15 of the Credit Agreement is
hereby amended by deleting the first sentence thereof in its entirety and
substituting therefor the following:

 

“Each Subsidiary created, acquired or coming into existence after the date
hereof, other than an Immaterial Subsidiary, an Unrestricted Subsidiary or a
Foreign Subsidiary, shall, promptly upon request by Agent, execute and deliver
to Agent an absolute and unconditional guaranty of the timely repayment of the
Secured Obligations and the due and punctual performance of the Secured
Obligations, which guaranty shall be in substantially the same form as the
Guaranty entered into as of the Closing Date or otherwise reasonably
satisfactory to Agent in form and substance.”

 

(kk)                          Section 6.16 of the Credit Agreement is hereby
amended by replacing the reference therein to “Obligations” with a reference to
“Secured Obligations”.

 

(ll)                                  Section 7.1 of the Credit Agreement is
hereby amended by (i) replacing the reference to “Obligations” in clause
(a) thereof with a reference to “Secured Obligations” and (ii) replacing the
reference to “$40,000,000” in clause (h) thereof with a reference to
“$50,000,000”.

 

(mm)                  Section 7.1 of the Credit Agreement is hereby further
amended by deleting the word “and” at the end of clause (j) thereof, deleting
clause (k) thereof in its entirety and substituting therefor the following
clauses (k) and (l):

 

“(k)                           Indebtedness related to the Environmental Air
Facilities not to exceed $35,000,000 in the aggregate at any time outstanding;
and

 

(l)                                     any other Indebtedness not to exceed
$15,000,000 in the aggregate at any time outstanding.”

 

(nn)                          Section 7.3 of the Credit Agreement is hereby
amended by inserting the phrase “or an Affiliate of Agent or any Lender”
immediately after the word “Lender”.

 

(oo)                          Section 7.6 of the Credit Agreement is hereby
amended by deleting subsection (a) thereof in its entirety and substituting
therefor the following:

 

“(a)                           No Restricted Person will declare or make any
Distribution except, in each case, so long as no Default or Event of Default
exists at the time thereof or would result therefrom:

 

(i)                                     Distributions made at any time when the
Net Leverage Ratio is less than or equal to 1.00 to 1.00;

 

13

--------------------------------------------------------------------------------


 

(ii)                                  regularly scheduled dividends in an amount
per share paid in any Fiscal Quarter not to exceed 125% of the amount per share
paid during the immediately preceding Fiscal Quarter; provided that all such
increases paid in any Fiscal Year shall not exceed $1,500,000; and

 

(iii)                               (A) repurchases of the Borrower’s common
stock made on or prior to September 30, 2015, in an aggregate amount not to
exceed $25,000,000 and (B) repurchases of the Borrower’s common stock made after
the Amendment No. 4 Effective Date but on or prior to December 31, 2017, in an
aggregate amount not to exceed $25,000,000.”

 

(pp)                          Section 7.7(a) of the Credit Agreement is hereby
amended by deleting clause (ii) thereof in its entirety and substituting
therefor the following:

 

“(ii) investments in Unrestricted Subsidiaries not in excess of $15,000,000
during any Fiscal Year, and”.

 

(qq)                          Section 7.7(b) of the Credit Agreement is hereby
amended by deleting clause (i) thereof in its entirety and substituting therefor
the following:

 

“(i) $50,000,000 in the aggregate in any Fiscal Year plus”.

 

(rr)                                Section 7.7(c) of the Credit Agreement is
hereby amended by deleting clause (iii) thereof in its entirety and substituting
therefor the following:

 

“(iii)                         either (A) the Total Leverage Ratio is less than
or equal to 2.00 to 1.00 after giving pro forma effect to the Acquisition or
(B) the purchase price for such Acquisition is less than or equal to $30,000,000
and the aggregate purchase price for such Acquisition and all prior Acquisitions
made during the Fiscal Year when such Acquisition is consummated is less than or
equal to $65,000,000; or”.

 

(ss)                              Section 7.11 of the Credit Agreement is hereby
amended by deleting paragraphs (a) and (c) in their entirety and substituting
therefor the following:

 

“(a)                           Minimum Fixed Charge Coverage Ratio.  The
Borrower will not permit the ratio, determined as of the end of each of its
Fiscal Quarters, for the then most-recently ended four Fiscal Quarters, of
(i) its Consolidated EBITDA, minus (A) Consolidated Capital Expenditures,
(B) the provision for income taxes (excluding one-time tax charges arising
solely from changes to GAAP), and (C) if the Net Leverage Ratio for the most
recently ended four Fiscal Quarters is greater than 1.50 to 1.00, Distributions
made to Persons that are not Restricted Persons during such four-Fiscal Quarter
period (other than (x) any

 

14

--------------------------------------------------------------------------------


 

Distribution permitted under Section 7.6(a)(iii) if at the time of and after
giving effect to such Distribution the Net Leverage Ratio was less than or equal
to 1.50 to 1.00 and (y) any Distribution made by a Restricted Person that is a
Non-Wholly Owned Subsidiary to the holders of its equity interests that are not
Restricted Persons on a pro rata basis), in each case, calculated for the
Borrower on a Consolidated basis, to (ii) its Consolidated Interest Expense for
such four-Fiscal Quarter period, plus scheduled principal payments of
Indebtedness made during such four-Fiscal Quarter period, to be less than 2.00
to 1.00.

 

(c)                                  Total Leverage Ratio.  The Borrower will
not permit its Total Leverage Ratio, determined as of the end of each of its
Fiscal Quarters, for the then most-recently ended four Fiscal Quarters, to be
greater than (i) 3.00 to 1.00 as of the end of each Fiscal Quarter ending after
the Amendment No. 4 Effective Date through and including the Fiscal Quarter
ending September 30, 2017, and (b) 2.75 to 1.00 as of the end of each Fiscal
Quarter thereafter.”

 

(tt)                                Section 7.12 of the Credit Agreement is
hereby amended by restating clause (c) thereof and substituting the following
therefor:

 

“(c)                            pursuant to any other agreement that does not
restrict in any manner (directly or indirectly) Liens created pursuant to the
Loan Documents on property or assets of the Borrower or any other Restricted
Person (whether now owned or hereafter acquired) securing the Secured
Obligations and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of the Borrower or any other Restricted Person to
secure the Secured Obligations;”.

 

(uu)                          Section 8.3 of the Credit Agreement is hereby
amending by (i) replacing each reference therein to “Obligation” or
“Obligations” with a reference to “Secured Obligation” or “Secured Obligations”,
as applicable, (ii) replacing the reference therein to “Lender Parties” with a
reference to “Secured Parties”, and (iii) deleting clause (d) thereof in its
entirety and substituting therefor the following clauses (d) and (e):

 

“(d)                           Fourth, to the payment of that portion of the
Secured Obligations constituting Lender Bank Services Obligations, ratably among
the Secured Parties to whom such Secured Obligations are owed; provided that
Agent shall have no independent responsibility to determine the existence or
amount of Lender Bank Services Obligations and may reserve from the application
of amounts under this Section amounts distributable in respect of Lender Bank
Services Obligations until it has received evidence satisfactory to it of the
existence and amount of such Lender Bank

 

15

--------------------------------------------------------------------------------


 

Services Obligations; provided, further, however, that Agent may rely on
statements of the Secured Parties as to the existence and amounts of Lender Bank
Services Obligations owing to them; and

 

(e)                                  The balance, if any, after all of the
Secured Obligations have been indefeasibly paid in full, to the Borrower or as
otherwise required by Law.

 

(vv)                          Section 9.2 of the Credit Agreement is hereby
amended by deleting the word “may” in clause (a) of the second sentence thereof
and substituting therefor the word “shall”.

 

(ww)                      Section 10.1(a) of the Credit Agreement is hereby
amended by replacing the reference to “Obligations” in the last sentence thereof
with a reference to “Secured Obligations”.

 

(xx)                          Section 10.5(b) of the Credit Agreement is hereby
amended by adding the following new paragraph at the end of said Section:

 

“Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts of (and stated
interest on) each participant’s interest in the Loan Documents or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.”

 

(yy)                          Section 10.5(f) is hereby amended by deleting the
first two sentences thereof and substituting therefor the following:

 

“Agent shall maintain a copy of each Assignment and Acceptance and a register
for the recordation of the names and addresses of Lenders and the Percentage
Shares of, and principal amount of (and stated interest on) the Loans owing to,
each Lender from time to time (in this section called the “Register”).  The
entries in the

 

16

--------------------------------------------------------------------------------


 

Register shall be conclusive, in the absence of manifest error, and Borrower and
each Lender Party shall treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes.”

 

(zz)                            Article X of the Credit Agreement is hereby
amended by adding the following new Section 10.16 at the end of said Article:

 

“Section 10.16                            Acknowledgement and Consent to Bail-In
of EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.”

 

(aaa)                   The Pricing Schedule to the Credit Agreement is hereby
replaced in its entirety with the Pricing Schedule attached to this Amendment.

 

(bbb)                   Exhibit 6.2(b) to the Credit Agreement is hereby
replaced in its entirety with Exhibit 6.2(b) attached to this Amendment.

 

17

--------------------------------------------------------------------------------


 

(ccc)                      Schedule 3.1 to the Credit Agreement and Sections
5.13 and 5.14 of Schedule 5 to the Credit Agreement are hereby replaced in their
entirety with Schedule 3.1 and Sections 5.13 and 5.14 of Schedule 5 attached to
this Amendment.

 

3.                                      Amendments to Security Agreement.

 

(a)                                 Sections 1(a), 2, 3, 4, 5, 7, 8, 9, 10, 16
and 20 of, and Exhibit A to, the Security Agreement are hereby amended by
replacing each reference therein to “Lender” or “Lenders” with a reference to
“Secured Party” or “Secured Parties”, as applicable.

 

(b)                                 The last sentence of Section 8(a) to the
Security Agreement is hereby amended by replacing the reference therein to
“Obligations” with a reference to “Secured Obligations”.

 

(c)                                  Schedules I and III to the Security
Agreement are hereby replaced in their entirety with Schedules I and III to the
Second Amended and Restated Security Agreement attached to this Amendment.

 

4.                                      Amendments to Pledge Agreement.

 

(a)                                 Section 1 of the Pledge Agreement is hereby
amended by deleting the definition of “Secured Obligations” in its entirety.

 

(b)                                 Section 2 of the Pledge Agreement is hereby
amended by deleting clause (b) thereof and substituting therefor the following:

 

“(b)                           any additional shares of stock of a Subsidiary
(other than an Immaterial Subsidiary or any shares of stock that constitute
Excluded Assets) from time to time acquired by such Pledgor in any manner (which
shares shall be deemed to be part of the Pledged Shares), and the certificates
representing such additional shares, and all dividends, distributions, cash,
instruments, and other property or proceeds from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of such stock; and”.

 

(c)                                  Section 3 of the Pledge Agreement is hereby
deleted in its entirety and the following is substituted therefor:

 

“3.                                Security for Secured Obligations.  This
Agreement secures, and the Pledged Collateral is security for, the prompt
payment in full when due, whether at stated maturity, by acceleration  or
otherwise, and performance of all Secured Obligations (as defined in the Credit
Agreement).”

 

(d)                                 Section 5 of the Pledge Agreement is hereby
amended by deleting clause (i) thereof and substituting therefor the following:

 

18

--------------------------------------------------------------------------------


 

“(i)                               The Pledged Shares constitute 100% of the
issued and outstanding shares of stock owned by a Pledgor in each Pledged
Entity, except with respect to any Pledged Entity that is a Foreign Subsidiary,
in which case the Pledged Shares in respect of such Pledged Entity constitute at
least 65% of the issued and outstanding shares of voting stock owned by a
Pledgor in such Pledged Entity, and except as disclosed on Schedule I or
otherwise in writing to the Agent; and”.

 

(e)                                  Section 6(d) of the Pledge Agreement is
hereby amended by deleting the first sentence thereof and substituting therefor
the following:

 

“Each Pledgor will, upon obtaining ownership of any additional stock or
promissory notes or instruments of a Subsidiary (other than any stock that
constitutes an Excluded Asset or stock of an Immaterial Subsidiary), which
stock, notes or instruments are not already Pledged Collateral, promptly (and in
any event with three (3) Business Days) deliver to Agent a Pledge Amendment,
duly executed by such Pledgor, in substantially the form of Schedule II hereto
(a “Pledge Amendment”) in respect of any such additional stock, notices or
instruments, pursuant to which such Pledgor shall pledge to Agent all of such
additional stock, notes and instruments.”

 

(f)                                   Sections 2, 4, 5(g), 6(b) and 20 of the
Pledge Agreement are hereby amended by replacing each reference therein to
“Lender” or “Lenders” with a reference to “Secured Party” or “Secured Parties”,
as applicable.

 

(g)                                  Section 20 of the Pledge Agreement is
hereby amended by replacing the reference therein to “Obligations” with a
reference to “Secured Obligations”.

 

(h)                                 Schedule I to the Pledge Agreement is hereby
replaced in its entirety with Schedule I to the Second Amended and Restated
Pledge Agreement attached to this Amendment.

 

5.                                      Amendments to Guaranty.

 

(a)                                 Sections 2.1, 2.2, 2.5, 2.6, 2.7, 2.8, 2.9,
4, 5, 6, 7 and 8 of the Guaranty are hereby amended by replacing each reference
therein to “Lender” or “Lenders” with a reference to “Secured Party” or “Secured
Parties”, as applicable.

 

(b)                                 The third “Whereas” paragraph in the
recitals of the Guaranty is hereby amended by replacing the reference therein to
“Obligations” with a references to “Secured Obligations”.

 

(c)                                  Section 2.1 of the Guaranty is hereby
amended by deleting the title and first sentence thereof and substituting the
following therefor:

 

19

--------------------------------------------------------------------------------


 

“Section 2.1                              Guaranty of Guaranteed Obligations.
Each Guarantor hereby jointly and severally unconditionally guarantees to Agent
and Secured Parties, and their respective successors, endorsees, transferees and
assigns, the prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of the Secured Obligations (hereinafter the
“Guaranteed Obligations”).

 

(d)                                 Sections 2.6(e) and 7.5 of the Guaranty are
hereby amended by replacing each reference therein to “Obligation” or
“Obligations” with a reference to “Secured Obligation” or “Secured Obligations”,
as applicable.

 

6.                                      Joinder of New Subsidiaries.  Each of
(i) Comfort Systems USA (Indiana), LLC, an Indiana limited liability company,
(ii) CSUSA (10), LLC, a North Carolina limited liability company,
(iii) Environmental Air Systems, LLC, a North Carolina limited liability
company, (iv) Envirotrol, LLC, a North Carolina limited liability company,
(v) Shoffner Acquisition Corp., a Tennessee corporation, (vi) ShoffnerKalthoff
Mechanical Electrical Service, Inc., a Tennessee corporation, (vii) Shoffner
Mechanical Services, Inc., a Tennessee corporation, and (viii) SKMES, Inc., a
Tennessee corporation (each a “New Subsidiary”) hereby:

 

(a)                                 (i) joins the Guaranty as a party thereto
and assumes all of the obligations of a Guarantor (as defined in the Guaranty)
under the Guaranty, (ii) agrees to be bound by the provisions of the Guaranty as
if such New Subsidiary had been an original party to the Guaranty and
(iii) confirms that, after joining the Guaranty as set forth herein, the
representations and warranties sent forth in the Guaranty with respect to such
New Subsidiary are true and correct in all material respects as of the date of
this Amendment;

 

(b)                                 (i) joins the Security Agreement as a party
thereto and assumes all of the obligations of a Grantor (as defined in the
Security Agreement) under the Security Agreement, (ii) grants the security
interests described in and agrees to be bound by the provisions of the Security
Agreement as if such New Subsidiary had been an original party to the Security
Agreement and (iii) confirms that, after joining the Security Agreement as set
forth herein, the representations and warranties sent forth in the Security
Agreement with respect to such New Subsidiary are true and correct in all
material respects as of the date of this Amendment; and

 

(c)                                  (i) joins the Pledge Agreement as a party
thereto and assumes all of the obligations of a Pledgor (as defined in the
Pledge Agreement) under the Pledge Agreement, (ii) grants the security interests
described in and agrees to be bound by the provisions of the Pledge Agreement as
if such New Subsidiary had been an original party to the Pledge Agreement and
(iii) confirms that, after joining the Pledge Agreement as set forth herein, the
representations and warranties sent forth in the Pledge Agreement with respect
to such New Subsidiary are true and correct in all material respects as of the
date of this Amendment.

 

7.                                      Conditions to Effectiveness.  This
Amendment will become effective on the date that the following conditions have
been satisfied or waived:

 

20

--------------------------------------------------------------------------------

 

(a)           the Agent shall have received counterparts of this Amendment,
executed and delivered by the Borrower, the Guarantors, the Agent and the
Lenders;

 

(b)           the Agent shall have received a Revolving Note for each Lender
substantially in the form of Exhibit 2.1 to the Credit Agreement in the
principal amount of each such Lender’s Revolving Loan Commitment as set forth on
Schedule 3.1 attached hereto;

 

(c)           the representations and warranties of the Borrower and the
Guarantors in Section 8 of this Amendment shall be true and correct;

 

(d)           the Agent shall have received, or shall concurrently receive,
payment of all fees payable in connection with this Amendment including, without
limitation, the fees payable to pursuant to that certain Fee Letter dated
January 15, 2016;

 

(e)           the Agent shall have received the following certificates of
Borrower and, as appropriate, the Guarantors:

 

(i)                                     an “Omnibus Certificate” of the
Secretary or Assistant Secretary of the Borrower and each Guarantor, which shall
(i) contain the names and signatures of the officers of Borrower and each
Guarantor authorized to execute Loan Documents, (ii) certify that there have
been no changes to the charter documents or bylaws of the Borrower and each
Guarantor previously delivered to the Agent (or, to the extent any such
documents have changed, attach and certify to the truth, correctness and
completeness of such documents) and (iii) attach and certify to the truth,
correctness and completeness of a copy of resolutions duly adopted by the Board
of Directors of Borrower and each Guarantor and in full force and effect at the
time this Amendment is entered into, authorizing the execution of this Amendment
and the other Loan Documents delivered or to be delivered in connection herewith
and the consummation of the transactions contemplated herein and therein; and

 

(ii)                                  a “Closing Certificate” of the chief
financial officer of Borrower, as of the date of this Amendment, certifying that
(A) the conditions set out in subsections (a), (b), and (c) of Section 4.2 of
the Credit Agreement have been satisfied and (B) the financial information of
Borrower most recently delivered to the Agent pursuant to Section 6.2(b) of the
Credit Agreement fairly present the Consolidated financial position of Borrower
for the periods covered thereby;

 

(f)            a certificate of existence and good standing for Borrower issued
by the Secretary of State of Delaware, a certificate of due qualification to do
business for the Borrower issued by the Secretary of State of Texas and evidence
that the Borrower’s authority to transact business in the State of Texas is
active;

 

(g)           a favorable opinion of (i) Bracewell LLP, counsel for Restricted
Persons, in form and substance reasonably satisfactory to the Agent; and
(ii) Trent McKenna, in-house counsel for Restricted Persons, in form and
substance reasonably satisfactory to the Agent;

 

21

--------------------------------------------------------------------------------


 

(h)           the Agent shall have received, in form and substance reasonably
satisfactory to the Agent, projections prepared by management of balance sheets,
income statements and cashflow statements of the Borrower and its Subsidiaries
for the Fiscal Years ending December 31, 2015 through December 31, 2020; and

 

(i)            the Agent shall have received, in form and substance reasonably
satisfactory to the Agent, the certificates of insurance required by Section 6.8
of the Credit Agreement.

 

8.             Representations and Warranties.  The Borrower and the Guarantors
hereby represent and warrant to the Agent and each of the Lenders as follows:

 

(a)           This Amendment has been duly authorized by all necessary corporate
or other action and constitutes the binding obligation of the Borrower and the
Guarantors.

 

(b)           Each of the representations and warranties made by the Borrower
and the Guarantors in or pursuant to the Credit Agreement and the other Loan
Documents is true and correct in all material respects as of the date hereof, as
if made (after giving effect to this Amendment) on and as of such date, except
for any representations and warranties made as of a specified date, which were
true and correct in all material respects as of such specified date.

 

(c)           After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.

 

(d)           Since December 31, 2014, there has occurred no Material Adverse
Change.

 

9.             New Lender.

 

(a)           By its execution of this Amendment, SunTrust Bank (the “New
Lender”) agrees to become a Lender for all purposes and to the same extent as if
originally a party to the Credit Agreement and agrees to be bound by and
entitled to the benefits of the Credit Agreement.

 

(b)           The New Lender hereby (i) represents and warrants that it is
legally authorized to enter into this Amendment and become a “Lender” under the
Credit Agreement; (ii) confirms that it has received a copy of the Credit
Agreement, together with the copies of the most recent financial statements
delivered pursuant to Section 6.2 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and become a “Lender” under the Credit
Agreement; (iii) agrees that it will, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iv) appoints and
authorizes the Agent to take any action as agent on its behalf and to exercise
any powers under the Loan Documents that are delegated to the Agent by the terms
of the Loan Documents, together with all powers that are reasonably incidental
thereto; and (v) agrees that it shall perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

22

--------------------------------------------------------------------------------


 

10.          Continuing Effect of the Credit Agreement and Other Loan
Documents.  This Amendment does not constitute a waiver of any provision of the
Credit Agreement or any other Loan Document and, except as expressly provided
herein, is not to be construed as a consent to any action on the part of the
Borrower or the Guarantors that would require a waiver or consent of the Lenders
or an amendment or modification to any term of the Loan Documents.  The Borrower
and the Guarantors hereby confirm and ratify the Credit Agreement as amended
hereby and each of the other Loan Documents to which it is a party and
acknowledges and agrees that the same continue in full force and effect as
amended hereby (as applicable).

 

11.          Reference to the Credit Agreement, Security Agreement or Pledge
Agreement.  Upon the effectiveness of this Amendment, each reference in the
Credit Agreement, Security Agreement or Pledge Agreement to “this Agreement”,
“this Security Agreement”, “hereunder”, “herein” or words of like import refer
to the Credit Agreement, Security Agreement or Pledge Agreement, as applicable,
as amended and affected hereby.

 

12.          Designation as Loan Document.  This Amendment is a Loan Document.

 

13.          Counterparts.  This Amendment may be executed by all parties hereto
in any number of separate counterparts each of which may be delivered in
original, facsimile or other electronic (e.g., “.pdf”) form and all of such
counterparts taken together constitute one instrument.

 

14.          References.  The words “hereby,” “herein,” “hereinabove,”
“hereinafter,” “hereinbelow,” “hereof,” “hereunder” and words of similar import
when used in this Amendment refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment.  References in this
Amendment to a section number are to such sections of the Credit Agreement
unless otherwise specified.

 

15.          Headings Descriptive.  The headings of the several sections of this
Amendment are inserted for convenience only and do not in any way affect the
meaning or construction of any provision of this Amendment.

 

16.          Governing Law.  This Amendment is governed by and will be construed
in accordance with the law of the State of Texas.

 

17.          Payment of Expenses.  The Borrower shall pay or reimburse the Agent
for all of its reasonable out-of-pocket costs and reasonable expenses incurred
in connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the Agent.

 

18.          Final Agreement of the Parties.  THIS AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties are signing this Amendment as of the date first
above written.

 

 

COMFORT SYSTEMS USA, INC.,

 

Borrower

 

 

 

 

 

By:

/s/ William George III

 

 

William George III

 

 

Executive Vice President,

 

 

Chief Financial Officer

 

 

and Assistant Secretary

 

 

 

 

 

Address:

 

 

 

Comfort Systems USA, Inc.

 

675 Bering, Suite 400

 

Houston, Texas 77057

 

Attention: William George III

 

Telephone: (713) 830-9650

 

Fax: (713) 830-9659

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF GUARANTORS

 

Each of the undersigned Guarantors hereby executes this Amendment to evidence
its agreement to the modification of the Loan Documents to which it is a party
and to confirm that each Loan Document (as the same may be amended or amended
and restated, as the case may be, pursuant to and in connection with this
Amendment) to which it is a party or otherwise bound remains in full force and
effect and that all Collateral encumbered thereby will continue to secure, to
the fullest extent possible, the payment and performance of all “Obligations”,
“Secured Obligations” and “Guaranteed Obligations” (in each case as such term is
defined in the applicable Loan Document), including without limitation the
payment and performance of all such “Obligations”, “Secured Obligations” and
“Guaranteed Obligations” in respect of the Obligations now or hereafter existing
under or in respect of the Credit Agreement and the other Loan Documents.  The
Guarantors specifically reaffirm and extend their obligations under each of
their applicable Guaranties to cover all indebtedness evidenced by the Credit
Agreement as same has been created, amended and/or restated by or in connection
with this Amendment.  The Guaranties and all the terms thereof shall remain in
full force and effect and the Guarantors hereby acknowledge and agree that same
are valid and existing and that each of the Guarantors’ obligations thereunder
shall not be impaired or limited by the execution or effectiveness of this
Amendment, except as expressly provided herein.  Each Guarantor hereby
represents and warrants that all representations and warranties contained in
this Amendment and the other Loan Documents to which it is a party or otherwise
bound are true, correct and complete in all material respects on and as of the
dated of this Amendment, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date. 
The Agent on behalf of the Lenders hereby preserves all its rights against each
Guarantor under its applicable Guaranty and the other Loan Documents to which
each applicable Guarantor is a party.

 

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to the effectiveness set forth in this Amendment, such Guarantor is not required
by the terms of the Credit Agreement, this Amendment or any other Loan Document
to consent to the amendments of the Credit Agreement effected pursuant to this
Amendment; and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

 

ACCU-TEMP GP, INC.

ACCU-TEMP LP, INC.

ACI MECHANICAL, INC.

ACORN INDUSTRIAL, LLC, by Comfort Systems USA (MidAtlantic), LLC, as Sole
Managing Member

AIR SYSTEMS ENGINEERING, INC.

AIRTEMP, INC.

ARC COMFORT SYSTEMS USA, INC.

ATLAS-ACCURATE HOLDINGS, L.L.C., by CS53 Acquisition Corp., as Sole Managing
Member

ATLAS COMFORT SYSTEMS USA, L.L.C., by Hess Mechanical, LLC, as Sole Managing
Member

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

BATCHELOR’S MECHANICAL CONTRACTORS, LLC, by H & M Mechanical, Inc., as Sole
Managing Member

BCM CONTROLS CORPORATION

COLONIALWEBB CONTRACTORS COMPANY

CALIFORNIA COMFORT SYSTEMS USA, INC.

COMFORT SYSTEMS USA (ARKANSAS), INC.

COMFORT SYSTEMS USA (BALTIMORE), LLC, by Hess Mechanical, LLC as Sole Managing
Member

COMFORT SYSTEMS USA (BRISTOL), INC.

COMFORT SYSTEMS USA ENERGY SERVICES, INC.

COMFORT SYSTEMS USA G.P., INC.

COMFORT SYSTEMS USA (INDIANA), LLC, by Comfort Systems USA Strategic Accounts,
LLC, as Sole Managing Member

COMFORT SYSTEMS USA (INTERMOUNTAIN), INC.

COMFORT SYSTEMS USA (KENTUCKY), INC.

COMFORT SYSTEMS USA (MIDATLANTIC), LLC, by Riddleberger Brothers, Inc., as Sole
Managing Member

COMFORT SYSTEMS USA (MIDWEST), LLC, by Plant Services Incorporated, as Sole
Managing Member

COMFORT SYSTEMS USA (OHIO), INC.

COMFORT SYSTEMS USA PUERTO RICO, INC.

COMFORT SYSTEMS USA (SOUTH CENTRAL), INC.

COMFORT SYSTEMS USA (SOUTHEAST), INC.

COMFORT SYSTEMS USA (SOUTHWEST), INC.

COMFORT SYSTEMS USA STRATEGIC ACCOUNTS, LLC, by Accu-Temp LP, Inc., as Managing
Member

COMFORT SYSTEMS USA (SYRACUSE), INC.

COMFORT SYSTEMS USA (TEXAS), L.P., by Comfort Systems USA G.P., Inc., as general
partner

COMFORT SYSTEMS USA (WESTERN MICHIGAN), INC.

CONTROL CONCEPTS, LLC, by Comfort Systems USA (Southeast), Inc., as Sole
Managing Member

CONTROL CONCEPTS MECHANICAL SERVICES, LLC, by Comfort Systems USA
(Southeast), Inc., as Sole Managing Member

CSUSA (10), LLC, by Comfort Systems USA, Inc., as Sole Managing Member

CS53 ACQUISITION CORP.

DELCARD ASSOCIATES, LLC, by Seasonair, Inc., as Sole Managing Member

DESIGN MECHANICAL INCORPORATED

DYNA TEN CORPORATION

DYNA TEN MAINTENANCE SERVICES, LLC

EASTERN HEATING & COOLING, INC.

EASTERN REFRIGERATION CO., INC.

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

ENVIRONMENTAL AIR SYSTEMS, LLC, by CSUSA (10), LLC, as Sole Managing Member

ENVIROTROL, LLC, by Environmental Air Systems, LLC, as Sole Managing Member

GRANITE STATE HOLDINGS COMPANY, INC.

GRANITE STATE PLUMBING & HEATING, LLC, by Granite State Holdings Company, Inc.,
as Sole Managing Member

H & M MECHANICAL, INC.

HELM CORPORATION

HESS MECHANICAL, LLC, by Seasonair, Inc., as Sole Managing Member

HUDSON RIVER HEATING AND COOLING, INC.

H-VAC SUPPLY, L.L.C., by Comfort Systems USA Puerto Rico, Inc., as Sole Managing
Member

MECHANICAL TECHNICAL SERVICES, INC.

MERIT MECHANICAL, INC.

MJ MECHANICAL SERVICES, INC.

NORTH AMERICAN MECHANICAL, INC.

PLANT SERVICES INCORPORATED

QUALITY AIR HEATING & COOLING, INC.

RIDDLEBERGER BROTHERS, INC.

S.I. GOLDMAN COMPANY, INC.

S.M. LAWRENCE COMPANY, INC.

SA ASSOCIATES, INC.

SALMON & ALDER, L.L.C., by SA Associates, Inc., as Sole Managing Member

SEASONAIR, INC.

SHOFFNER ACQUISITION CORP.

SHOFFNERKALTHOFF MECHANICAL ELECTRICAL SERVICE, INC.

SHOFFNER MECHANICAL SERVICES, INC.

SKMES, INC.

TEMP RIGHT SERVICE, INC.

 

 

 

By:

/s/ William George III

 

 

William George III

 

 

Vice President and Assistant Secretary

 

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,

 

Agent and a Lender

 

 

 

 

 

By:

/s/ Chad D. Johnson

 

 

Chad D. Johnson

 

 

Senior Vice President

 

 

 

 

 

Address:

 

 

 

Wells Fargo Bank, National Association

 

1000 Louisiana, 3rd Floor

 

Houston, Texas 77002

 

Attention:

Chad D. Johnson

 

Telephone:

713-319-1332

 

Fax:

713-739-1086

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

BOKF, NA dba Bank of Texas,

 

Lender

 

 

 

 

 

By:

/s/ H. Michael Sultanik

 

Name:

H. Michael Sultanik

 

Title:

Senior Vice President

 

 

 

 

 

Address:

 

 

 

BOKF, NA dba Bank of Texas

 

5 Houston Center

 

1401 McKinney, Suite 1000

 

Houston, Texas 77010

 

Attention:

Mike Sultanik

 

Telephone:

713-289-5886

 

Fax:

713-289-5825

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, N.A.,

 

Lender

 

 

 

 

 

By:

/s/ Sallye Cielencki

 

Name:

Sallye Cielencki

 

Title:

Senior Vice President / Underwriter IV

 

 

 

 

 

Address:

 

 

 

Capital One, N.A.

 

5444 Westheimer, Suite 700

 

Houston, Texas 77056

 

Attention:

Yasmin Huebinger

 

Telephone:

713-212-5285

 

Fax:

855-735-8388

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

BRANCH BANK AND TRUST COMPANY,

 

Lender

 

 

 

 

 

By:

/s/ Matt McCain

 

Name:

Matt McCain

 

Title:

Senior Vice President

 

 

 

 

 

Address:

 

 

 

Branch Bank and Trust Company

 

333 Clay Street, Ste. 4495

 

Houston, Texas 77002

 

Attention:

Matt McCain

 

Telephone:

713-797-2147

 

Fax:

713-652-0753

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

Lender

 

 

 

 

 

By:

/s/ Joey Powell

 

Name:

Joey Powell

 

Title:

Senior Vice President

 

 

 

 

 

Address:

 

 

 

Regions Bank

 

5005 Woodway Drive, Suite 110

 

Houston, Texas 77479

 

Attention:

Joey Powell

 

Telephone:

713-426-7236

 

Fax:

713-426-7180

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

Lender

 

 

 

 

 

By:

/s/ Michael E. Temnick

 

Name:

Michael E. Temnick

 

Title:

Vice President

 

 

 

 

 

Address:

 

 

 

U.S. Bank National Association

 

425 Walnut St.

 

CN-OH-W8

 

Cincinnati, Ohio 45202

 

Attention:

Michael Temnick

 

Telephone:

513-632-4133

 

Fax:

513-632-4894

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

Lender

 

 

 

 

 

By:

/s/ Garrett O’Malley

 

Name:

Garrett O’Malley

 

Title:

Director

 

 

 

 

 

Address:

 

 

 

SunTrust Robinson Humphrey

 

3333 Peachtree Road NE, 6th Floor

 

Atlanta, Georgia 30326

 

Attention:

Pete Osterland

 

Telephone:

404-926-5136

 

Fax:

404-439-7327

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A.,

 

Lender

 

 

 

 

 

By:

/s/ H. Gale Smith, Jr.

 

Name:

H. Gale Smith, Jr.

 

Title:

Executive Vice President

 

 

 

 

 

Address:

 

 

 

Cadence Bank, N.A.

 

2800 Post Oak Boulevard, Suite 3800

 

Houston, Texas 77056

 

Attention:

Gale Smith

 

Telephone:

713-871-3941

 

Fax:

713-634-4963

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

The applicable Eurodollar Margin, Base Rate Margin, Commitment Fee Rate and
Letter of Credit Fee Rate shall be determined by the Agent in accordance with
the following tables:

 

APPLICABLE
MARGIN FOR
REVOLVING
LOAN
ADVANCES

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

Eurodollar Rate Margin

 

1.25

%

1.50

%

1.75

%

2.00

%

Base Rate Margin

 

0.25

%

0.50

%

0.75

%

1.00

%

 

APPLICABLE
COMMITMENT
FEE
RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

Commitment Fee Rate

 

0.20

%

0.25

%

0.30

%

0.35

%

 

LETTER OF
CREDIT
FEE RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LC Fee Rate

 

1.25

%

1.50

%

1.75

%

2.00

%

 

For the period beginning on the Amendment No. 4 Effective Date and continuing to
the date on which the financial statements and certificates are first delivered
by the Borrower thereafter pursuant to Section 6.2(a) and Section 6.2(b), as
applicable, Level I Status shall apply.  Notwithstanding the foregoing if the
Borrower has failed to deliver the financial statements and certificates
required by Section 6.2(a) and Section 6.2(b) then Level IV Status will be
deemed to exist after two Business Days’ notice from the Agent to the Borrower.

 

For the purposes of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Pricing Schedule:

 

“Level I Status” exists for any day that the Total Leverage Ratio is less than
0.75 to 1.00.

 

“Level II Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 0.75 to 1.00 but is less than 1.50 to 1.00.

 

1

--------------------------------------------------------------------------------


 

“Level III Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 1.50 to 1.00 but is less than 2.25 to 1.00.

 

“Level IV Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 2.25 to 1.00.

 

“Status” means either Level I Status, Level II Status, Level III Status or Level
IV Status.

 

In the event that any financial statement delivered pursuant to this Agreement
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Eurodollar Rate Margin or Base Rate Margin, as applicable, for any period (an
“Applicable Period”) than the Eurodollar Rate Margin or Base Rate Margin, as
applicable, applied for such Applicable Period, and only in such case, then the
Borrower shall immediately (i) deliver to the Agent a corrected financial
statement for such Applicable Period, (ii) determine the Eurodollar Rate Margin
or Base Rate Margin, as applicable, for such Applicable Period based upon the
corrected financial statement, and (iii) immediately pay to the Agent the
accrued additional interest owing as a result of such increased Eurodollar Rate
Margin or Base Rate Margin, as applicable for such Applicable Period, which
payment shall be promptly applied by the Agent in accordance with the terms of
this Agreement.  This provision is in addition to rights of the Agent and
Lenders with respect to Sections 2.5, 2.11, 6.10 and 8.1 and other of their
respective rights under this Agreement.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 6.2(b)

 

CERTIFICATE ACCOMPANYING FINANCIAL STATEMENTS

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of July 16, 2010 (as from time to time amended, the “Agreement”), by
and among Comfort Systems USA, Inc. (“Borrower”), Wells Fargo Bank, National
Association, as Agent, and certain financial institutions party thereto
(“Lenders”), which Agreement is in full force and effect on the date hereof. 
Terms which are defined in the Agreement are used herein with the meanings given
them in the Agreement.

 

This Certificate is furnished pursuant to Section 6.2(b) of the Agreement. 
Together herewith Borrower is furnishing to Agent and each Lender the
[audited/unaudited] financial statements of Borrower (the “Financial
Statements”) as at              (the “Reporting Date”).  Borrower hereby
represents, warrants, and acknowledges to Agent and each Lender that:

 

(a)           the officer of Borrower signing this instrument is the duly
elected, qualified and acting              of Borrower and as such is Borrower’s
chief financial officer;

 

(b)           the Financial Statements are fair and complete in all material
respects and fairly present the Consolidated financial position of Borrower for
the periods covered thereby (subject to normal year-end adjustments);

 

(c)           attached hereto is a schedule of calculations showing Borrower’s
compliance as of the Reporting Date with the requirements of Section 7.11 of the
Agreement *[and Borrower’s non-compliance as of such date with the requirements
of Section              of the Agreement];

 

(d)           on the Reporting Date Borrower was, and on the date hereof
Borrower is, in full compliance with the disclosure requirements of Section 6.2
of the Agreement, and no Default otherwise existed on the Reporting Date or
otherwise exists on the date of this instrument *[except for Default(s) under
Section(s)              of the Agreement, which *[is/are] more fully described
on a schedule attached hereto];

 

(e)           attached hereto is a schedule showing Borrower’s compliance as of
the Reporting Date with the negative covenants set forth in Sections 7.1 through
7.10 and Section 7.12 of the Agreement *[and Borrower’s non-compliance as of
such date with the requirements of Section             of the Agreement].

 

The officer of Borrower signing this instrument hereby certifies that he has
reviewed the Loan Documents and the Financial Statements and has otherwise
undertaken such inquiry as is in his opinion necessary to enable him to express
an informed opinion with respect to the above.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this instrument is executed as of             , 20  .

 

 

Comfort Systems USA, Inc.

 

 

 

 

 

By:

 

 

2

--------------------------------------------------------------------------------

 

SCHEDULE 3.1

 

LENDERS SCHEDULE

 

Domestic Lending Office

 

Eurodollar
Lending Office

 

Percentage
Share

 

Revolving Loan
Commitment

 

Wells Fargo Bank, N.A.
1000 Louisiana, 3rd Floor
Houston, TX 77002
Telephone: (713) 319-1332
Fax: (713) 739-1086

 

Same

 

23.076923077

%

$

75,000,000.00

 

BOKF, NA dba Bank of Texas
5 Houston Center
1401 McKinney, Suite 1650
Houston, Texas 77010
Telephone: (713) 289-5855
Fax: (713) 289-5825

 

Same

 

13.846153846

%

$

45,000,000.00

 

Capital One, N.A.
5444 Westheimer, Suite 700
Houston, Texas 77056
Telephone: (713) 212-5285
Fax: (855) 735-8388

 

Same

 

13.846153846

%

$

45,000,000.00

 

Branch Bank and Trust Company
200 W. 2nd St., 16th Floor
Winston-Salem, North Carolina 27101
Telephone: (336) 733-2741
Fax: (336) 733-2740

 

Same

 

13.846153846

%

$

45,000,000.00

 

Regions Bank
5005 Woodway
Houston, Texas 77056
Telephone: (713) 426-7157
Fax: (713) 426-7180

 

Same

 

10.769230769

%

$

35,000,000.00

 

U.S. Bank National Association
425 Walnut St. CN-OH-W8
Cincinnati, Ohio 45202
Telephone: (513) 632-4133
Fax: (513) 632-4894

 

Same

 

10.769230769

%

$

35,000,000.00

 

SunTrust Bank
303 Peachtree Street NE
Atlanta, Georgia 30308
Telephone: (404) 588-7711
Fax: (404) 4397327

 

Same

 

7.692307692

%

$

25,000,000.00

 

Cadence Bank, N.A.
3500 Colonnade Pkwy., Suite 600
Birmingham, AL 35243
Telephone: (205) 488-3367
Fax: (205) 488-3320

 

Same

 

6.153846154

%

$

20,000,000.00

 

 

1

--------------------------------------------------------------------------------


 

SECTION 5.13 to SCHEDULE 5

 

NAMES AND PLACES OF BUSINESS

 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

 

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES 

 

& TRADE NAMES 

 

Comfort Systems USA, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

 

ACI Mechanical, Inc.

 

Principal Place of Business

 

2182 231st Lane Ames, Iowa 50014

 

 

 

 

 

 

 

Satellite

 

212 Industrial Park Road Story City, Iowa 50248

 

 

 

 

 

ARC Comfort Systems USA, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

 

Accu-Temp GP, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

 

Accu-Temp LP, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

 

Acorn Industrial, LLC

 

Principal Place of Business

 

7311 ACC Boulevard, Raleigh, North Carolina 27617

 

 

 

 

 

Air Systems Engineering, Inc.

 

Principal Place of Business

 

3602 South Pine Street, Tacoma, Washington 98409

 

 

 

 

 

AirTemp, Inc.

 

Principal Place of Business

 

20 Thomas Drive Westbook, Maine 04092

 

11 Wallace Avenue, South Portland, Maine 04106

 

 

 

Atlas-Accurate Holdings, L.L.C.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

 

Atlas Comfort Systems USA, L.L.C.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

Atlas Comfort Systems USA

 

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

 

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES 

 

& TRADE NAMES 

 

Batchelor’s Mechanical Contractors, LLC

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

 

BCM Controls Corporation

 

Principal Place of Business

 

30 Commerce Way, Woburn, Massachusetts 01801

 

 

 

 

 

California Comfort Systems USA, Inc.

 

Principal Place of Business

 

7740 Kenamar Court, San Diego, California 92121

 

 

 

TCP Company

 

 

 

Satellite

 

4189 Santa Ana Avenue, Suite D Ontario, California 91761

 

 

 

 

 

 

 

Satellite

 

3612 Madison Avenue, Suite 32 North Highlands, California 95660

 

 

 

 

 

 

 

Satellite

 

981 Bing Street San Carlos, California 94070

 

 

 

 

 

ColonialWebb Contractors Company

 

Principal Place of Business

 

2820 Ackley Avenue, Richmond, Virginia 23228

 

 

 

Comfort Systems USA (Carolinas)

 

 

 

Satellite

 

1600 Crossbeam Drive, Charlotte, North Carolina 28217

 

 

 

 

 

 

 

Satellite

 

1 Marcus Drive, Greenville, South Carolina 29615

 

 

 

 

 

 

 

Satellite

 

811 Pleasant Valley Road, Harrisonburg, Virginia 22801

 

 

 

 

 

 

 

Satellite

 

8509 Phoenix Drive, Manassas, Virginia 20110

 

 

 

 

 

 

 

Satellite

 

740C Bluecrab Road, Newport News, Virginia 23606

 

 

 

 

 

 

 

Satellite

 

3719 E. Virginia Beach Blvd., Norfolk, Virginia 23502

 

 

 

 

 

 

 

Satellite

 

1977 Snow Pointe Lane Bldg 7B Charlottesville, Virginia 22902

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

 

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES 

 

& TRADE NAMES 

 

 

 

Satellite

 

8851 B. Park Central Drive Richmond, Virginia 23227

 

 

 

 

 

Comfort Systems USA (Arkansas), Inc.

 

Principal Place of Business

 

4806 Rixey Road, North Little Rock, Arkansas 72117

 

 

 

 

 

 

 

Satellite

 

116 Commercial Drive, Lowell, Arkansas 72745

 

 

 

 

 

 

 

Satellite

 

3900 Terra Glen Lane North Little Rock, Arkansas 72117

 

 

 

 

 

Comfort Systems USA (Baltimore), LLC

 

Principal Place of Business

 

675 Bering Drive, Suite 400 Houston, Texas 77057

 

 

 

 

 

Comfort Systems USA (Bristol), Inc.

 

Principal Place of Business

 

294 Blevins Blvd., Bristol, Virginia 24203-0757

 

 

 

Comfort Systems USA New River (Bristol)

 

 

 

Satellite

 

6450 Merriman Road, Suite E Roanoke, Virginia 24018

 

 

 

 

 

 

 

Satellite

 

90 Old Shoals Road, Suite 108 Arden, North Carolina 28704

 

 

 

 

 

Comfort Systems USA (Carolinas), LLC

 

Principal Place of Business

 

675 Bering Drive, Suite 400 Houston, Texas 77057

 

 

 

 

 

Comfort Systems USA Energy Services, Inc.

 

Principal Place of Business

 

7 Waterside Crossing, Windsor, Connecticut 06095

 

 

 

 

 

 

 

Satellite

 

One Financial Centre Bldg. 650 S. Shackleford Road, #224, Little Rock, Arkansas
72211

 

 

 

 

 

Comfort Systems USA G.P., Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

 

Comfort Systems USA (Indiana), LLC

 

Principal Place of Business

 

2655 Fortune Circle West, Suites E & F, Indianapolis, Indiana 46241

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

 

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES 

 

& TRADE NAMES 

 

Comfort Systems USA (Intermountain), Inc.

 

Principal Place of Business

 

2035 S. Milestone Drive, Salt Lake City, Utah 84104

 

 

 

Contract Services Martin Heating & Cooling

 

Comfort Systems USA (Kentucky), Inc.

 

Principal Place of Business

 

3405 Robards Court, Louisville, Kentucky 40218

 

 

 

MELCO

 

Comfort Systems USA (MidAtlantic), LLC

 

Principal Place of Business

 

1057 Bill Tuck Highway, So Boston, Virginia 24592

 

 

 

 

 

Comfort Systems USA (Midwest), LLC

 

Principal Place of Business

 

2181 231st Lane, Suite 1 Ames, Iowa 50014

 

 

 

 

 

Comfort Systems USA (Ohio), Inc.

 

Principal Place of Business

 

7401 First Place, Oakwood Village, Ohio 44146

 

 

 

Innovative Energy Solutions, LLC

 

 

 

Satellite

 

3080 South Tech Blvd, Miamisburg, Ohio 45342

 

 

 

 

 

 

 

Satellite

 

690 Lakeview Plaza Blvd., Suites D-F, Worthington, Oh 43085

 

690 A Lakeview Plaza Blvd., Worthington, Oh 43085

 

 

 

 

 

Satellite

 

3680 Symmes Road Hamilton, Ohio 45015

 

 

 

 

 

Comfort Systems USA (Pasadena), Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

 

Comfort Systems USA Puerto Rico, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

P.O. Box 4956 Ste 1134, Caguas, Puerto Rico 00726-4956

 

Road #1, KM 27.5; Int. Sector El Barranco; B. Rio Canas; Caguas, Puerto Rico
00725

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

 

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES 

 

& TRADE NAMES 

 

Comfort Systems USA (South Central), Inc.

 

Principal Place of Business

 

9745 Bent Oak Drive, Houston, Texas 77040

 

 

 

Atlas Comfort Systems USA

 

Comfort Systems USA (Southeast), Inc.

 

Principal Place of Business

 

435 Corday Street, Pensacola, Florida 32503

 

 

 

Batchelor’s Mechanical Contractors

 

Control Concepts, Inc.

 

 

 

Satellite

 

250 Commercial Drive, Thomasville, Georgia 31757

 

 

 

 

 

 

 

Satellite

 

13040 W. US Hwy 84, Newton, Alabama 36352

 

 

 

 

 

 

 

Satellite

 

3835 Gordon John Drive, Mobile, Alabama 36693

 

 

 

 

 

 

 

Satellite

 

4518 Val North Drive, Valdosta, Georgia 31602

 

 

 

 

 

 

 

Satellite

 

1965 Vaughn Road, Suite B Kennesaw, Georgia 30144

 

 

 

 

 

 

 

Satellite

 

8633 Elm Fair Blvd, Tampa, Florida 33610

 

 

 

 

 

 

 

Satellite

 

7826 McElvey Road, Panama City Beach, Florida 32408

 

 

 

 

 

 

 

Satellite

 

6074 Business Park Drive, Suite G, Columbus, Georgia 31909

 

 

 

 

 

 

 

Satellite

 

309 James E. Williams Dr., #1, Byron, Georgia 31008

 

 

 

 

 

 

 

Satellite

 

5616 Joe Elliot Way Pensacola, Florida 32503

 

 

 

 

 

 

 

Satellite

 

464 Moore Circle Tallahassee, Florida 32304

 

 

 

 

 

 

 

Satellite

 

507 CDP Industrial Blvd. No. 10 Grovetown, Georgia 30813

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

 

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES 

 

& TRADE NAMES 

 

 

 

Satellite

 

2305 Rowland Ave Savannah, Georgia 31404

 

 

 

 

 

Comfort Systems USA (Southwest), Inc.

 

Principal Place of Business

 

6875 W. Galveston, Chandler, Arizona 85226

 

 

 

Tri-City Mechanical, Inc.

 

Air Management Services, Inc.

 

Commercial Mechanical Service, Inc.

 

 

 

Satellite

 

3325 Ali Baba Lane, Suite 613, Las Vegas, Nevada 89118

 

 

 

 

 

 

 

Satellite

 

1830 W. Copper St., Tucson, Arizona 85745

 

 

 

 

 

 

 

Satellite

 

4516 Anaheim NE Albuquerque, New Mexico 85226

 

 

 

 

 

Comfort Systems USA Strategic Accounts, LLC

 

Principal Place of Business

 

2655 Fortune Circle West, Suites E & F, Indianapolis, Indiana 46241

 

 

 

Comfort Systems USA National Accounts, LLC

 

Comfort Systems USA (Syracuse), Inc.

 

Principal Place of Business

 

6500 New Venture Gear Drive, East Syracuse, New York 13057

 

 

 

Armani Plumbing & Mechanical

 

ABJ Fire Protection Company

 

Woodcock & Armani

 

Billone Mechanical Contractors

 

 

 

Satellite

 

3543 Winton Place, Suite 6 Rochester, New York 14623

 

 

 

 

 

Comfort Systems USA (Texas), L.P.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

 

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES 

 

& TRADE NAMES 

 

Comfort Systems USA (Western Michigan), Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

 

Control Concepts, LLC

 

Principal Place of Business

 

3550 North Parkway, Suite 100 Cumming, Georgia 30040

 

 

 

Control Concepts, Inc.

 

Control Concepts Mechanical Services, LLC

 

Principal Place of Business

 

3550 North Parkway, Suite 100 Cumming, Georgia 30040

 

 

 

Control Concepts Mechanical Services, Inc.

 

CS53 Acquisition Corp.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

 

CSUSA (10), LLC

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

 

Delcard Associates, LLC

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

 

Design Mechanical Incorporated

 

Principal Place of Business

 

168 CTC Blvd. Suite D, Louisville, Colorado 80027

 

 

 

Rocky Mountain Mechanical Systems, Inc.

 

Breckenridge Mechanical, Inc.

 

 

 

Satellite

 

0068 Continental Court Spaces B-7 and B-8 Breckenridge, Colorado 80424

 

 

 

 

 

 

 

Satellite

 

951 Vallejo Street Denver, Colorado 80204

 

 

 

 

 

Dyna Ten Corporation

 

Principal Place of Business

 

4375 Diplomacy Road, Fort Worth, Texas 76155

 

 

 

 

 

 

 

Satellite

 

3935 Tarrant Main Street Fort Worth, Texas 76040

 

 

 

 

 

Dyna Ten Maintenance Services, LLC

 

Principal Place of Business

 

4375 Diplomacy Road, Fort Worth, Texas 76155

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

 

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES 

 

& TRADE NAMES 

 

Eastern Heating & Cooling, Inc.

 

Principal Place of Business

 

880 Broadway, Albany, New York 12207-1316

 

 

 

 

 

Eastern Refrigeration Co., Inc.

 

Principal Place of Business

 

880 Broadway, Albany, New York 12207-1316

 

 

 

 

 

Environmental Air Systems, LLC

 

Principal Place of Business

 

521 Banner Avenue Greensboro, North Carolina 27401

 

 

 

EAS Holdings, LLC

 

 

 

Satellite

 

531 Banner Avenue Greensboro, North Carolina 27401

 

 

 

 

 

 

 

Satellite

 

8307 Triad Drive Greensboro, North Carolina 27409

 

 

 

 

 

 

 

Satellite

 

623 McWay Drive West High Point, North Carolina 27409

 

 

 

 

 

 

 

Satellite

 

3501 Jamac Road High Point, North Carolina 27260

 

 

 

 

 

 

 

Satellite

 

525-B Uwharrie Court Raleigh, North Carolina

 

 

 

 

 

Envirotrol, LLC

 

Principal Place of Business

 

114 Landmark Drive Greensboro, North Carolina 27409

 

 

 

Envirotrol Holdings, LLC

 

 

 

Satellite

 

7148 Cross County Road North Charleston, South Carolina 29418

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

 ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES 

 

& TRADE NAMES 

Granite State Holdings Company, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

Granite State Plumbing & Heating LLC

 

Principal Place of Business

 

10 N. Riverdale Road, Weare, New Hampshire 03281

 

 

 

Delta Mechanical

H & M Mechanical, Inc.

 

Principal Place of Business

 

3100 Richard Arrington Jr. Blvd. North
Birmingham, Alabama 35203

 

 

 

The Capital Refrigeration Company
MidSouth Controls LLC

Huntsville Refrigeration Service

 

 

Satellite

 

619 E. Jefferson Street
Montgomery, Alabama 36104

 

 

 

 

 

 

Satellite

 

480 North Dean Road, Unit G-3
Auburn, Alabama 36830

 

 

 

 

 

 

Satellite

 

Southblunt Parkway
Trafford, Alabama

 

 

 

 

Helm Corporation

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

Hess Mechanical, LLC

 

Principal Place of Business

 

9600 Fallard Court, Upper Marlboro, Maryland 20772-6703

 

 

 

Hess Mechanical Corporation

Hudson River Heating and Cooling, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

H-VAC Supply, L.L.C.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

P.O. Box 4956, Suite 1134, Caguas, Puerto Rico 00726-4956

 

 

Mechanical Technical Services, Inc.

 

Principal Place of Business

 

1720 Royston Lane, Round Rock, Texas 78664

 

 

 

MTECH

 

9

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

 ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES 

 

& TRADE NAMES 

Merit Mechanical, Inc.

 

Principal Place of Business

 

9630 153rd Ave NE, Redmond, Washington 98052

 

 

 

 

MJ Mechanical Services, Inc.

 

Principal Place of Business

 

2040 Military Road, Tonawanda, New York 14150

 

300 Fire Tower Drive, Tonawanda, New York 14150

 

JM State Refrigeration
Vastola Heating & Air Conditioning

 

 

Satellite

 

188 Creekside Drive
Amherst, NY 14228

 

 

 

 

North American Mechanical, Inc.

 

Principal Place of Business

 

4401 State Road 19
Windsor, Wisconsin 53598

 

6135 North American Lane, De Forest, Wisconsin 53532

 

Masterson Plumbing

 

 

Satellite

 

2600 W. College Avenue, Ste 4, Appleton, Wisconsin 54914

 

 

 

 

 

 

Satellite

 

2524A Alpine Road
Eau Claire, Wisconsin 54703

 

 

 

 

Plant Services Incorporated

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

Quality Air Heating and Cooling, Inc.

 

Principal Place of Business

 

3395 Kraft Avenue, SE, Grand Rapids, Michigan 49512

 

 

 

Control Logic

 

 

Satellite

 

2306 Winters Drive, Portage, Michigan 49002

 

 

 

 

 

 

Satellite

 

2501 Coolidge Road, Suite 501
East Lansing, Michigan 49002

 

 

 

 

Riddleberger Brothers, Inc.

 

Principal Place of Business

 

6127 S. Valley Pike, Mount Crawford, Virginia 22841

 

 

 

 

S.I. Goldman Company, Inc.

 

Principal Place of Business

 

799 Bennett Drive, Longwood, Florida 32750

 

 

 

 

 

 

Satellite

 

320 Melody Lane, Casselberry, Florida 32707

 

 

 

 

 

 

Satellite

 

4111 NW 6th Street, Suite A
Gainesville, Florida 32609

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

 ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES 

 

& TRADE NAMES 

S.M. Lawrence Company, Inc.

 

Principal Place of Business

 

2311, 2312, 2319 Kline Avenue
Nashville, Tennessee 37211

 

 

 

Comfort Systems USA (Tennessee), Inc.
Dillingham & Smith Mechanical and Sheet Metal Contractors, Inc.

 

 

Satellite

 

156 Main St., Collierville, Tennessee 38017

 

 

 

 

 

 

Satellite

 

245, 257, 251 Preston Street, Jackson, Tennessee 38301

 

 

 

 

SA Associates, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

Salmon & Alder Associates

Salmon & Alder, LLC

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

Seasonair, Inc.

 

Principal Place of Business

 

16001-A Industrial Drive, Gaithersburg, Maryland 20877

 

 

 

 

Shoffner Acquisition Corp.

 

Principal Place of Business

 

3538, 3600 and 3626 Papermill Drive, Knoxville, Tennessee 37909

 

 

 

 

ShoffnerKalthoff Mechanical Electrical Service, Inc.

 

Principal Place of Business

 

3538, 3600 and 3626 Papermill Drive, Knoxville, Tennessee 37909

 

 

 

Shoffner Mechanical, Industrial & Service Company, Inc.

 

 

Satellite

 

158 Lynn Road, Johnson City, Tennessee 37604

 

 

 

 

 

 

Satellite

 

1010 Wilder Place, Knoxville Tennessee 37915

 

 

 

 

 

 

Satellite

 

150 Glenn Bridge Road, Arden, North Carolina 28704

 

 

 

 

Shoffner Mechanical Services, Inc.

 

Principal Place of Business

 

1010 Wilder Place
Knoxville, Tennessee 37915

 

 

 

Mechanical Services of Knoxville, Inc.

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

 ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES 

 

& TRADE NAMES 

SKMES, Inc.

 

Principal Place of Business

 

3538, 3600 and 3626 Papermill Drive, Knoxville, Tennessee 37909

 

 

 

Kalthoff Fabricators, Inc.; Kalhoff, Inc.

Temp Right Service, Inc.

 

Principal Place of Business

 

101 North Catlin, Missoula, Montana 59801

 

 

 

Carson Brothers

 

 

Satellite

 

1639 MT Highway 35, Kalispell, Montana 59901

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

SECTION 5.14 to SCHEDULE 5

 

SUBSIDIARIES

 

ENTITY NAME

 

JURISDICTION OF
ORGANIZATION

 

FORMATION
DATE

ACI Mechanical, Inc. 

 

Delaware

 

06/26/1998

ARC Comfort Systems USA, Inc. 

 

Delaware

 

03/17/1998

Accu-Temp GP, Inc. 

 

Delaware

 

05/21/1998

Accu-Temp LP, Inc. 

 

Delaware

 

05/20/1998

Acorn Industrial, LLC 

 

North Carolina

 

01/03/1997

Air Systems Engineering, Inc. 

 

Washington

 

05/18/1973

AirTemp, Inc. 

 

Maine

 

10/15/1998

Atlas-Accurate Holdings, L.L.C. 

 

Delaware

 

12/28/1998

Atlas Comfort Systems USA, L.L.C. 

 

Delaware

 

06/08/2007

Batchelor’s Mechanical Contractors, LLC

 

Alabama

 

03/16/1981

BCM Controls Corporation

 

Massachusetts

 

10/03/1984

California Comfort Systems USA, Inc. 

 

California

 

05/18/1983

ColonialWebb Contractors Company

 

Virginia

 

2/18/1977

Comfort Systems USA (Arkansas), Inc. 

 

Delaware

 

03/17/1998

Comfort Systems USA (Baltimore), LLC

 

Delaware

 

10/15/1998

Comfort Systems USA (Bristol), Inc. 

 

Delaware

 

08/25/1997

Comfort Systems USA Energy Services, Inc. 

 

Delaware

 

08/25/1997

Comfort Systems USA G.P., Inc. 

 

Delaware

 

08/12/1998

Comfort Systems USA (Indiana), LLC

 

Indiana

 

06/08/2015

Comfort Systems USA (Intermountain), Inc. 

 

Utah

 

05/06/1969

Comfort Systems USA (Kentucky), Inc. 

 

Kentucky

 

02/10/1981

Comfort Systems USA (MidAtlantic), LLC

 

Virginia

 

01/01/2010

Comfort Systems USA (Midwest), LLC

 

Iowa

 

10/13/2009

Comfort Systems USA (Ohio), Inc. 

 

Ohio

 

10/10/1979

Comfort Systems USA Puerto Rico, Inc. 

 

Puerto Rico

 

08/09/1991

Comfort Systems USA (South Central), Inc.

 

Texas

 

5/24/2007

Comfort Systems USA (Southeast), Inc. 

 

Delaware

 

03/24/1998

Comfort Systems USA (Southwest), Inc.

 

Arizona

 

12/23/1997

Comfort Systems USA Strategic Accounts, LLC

 

Indiana

 

07/28/1998

Comfort Systems USA (Syracuse), Inc. 

 

New York

 

03/08/1965

 

1

--------------------------------------------------------------------------------


 

ENTITY NAME

 

JURISDICTION OF
ORGANIZATION

 

FORMATION
DATE

Comfort Systems USA (Texas), L.P. 

 

Texas

 

08/14/1998

Comfort Systems USA (Western Michigan), Inc. 

 

Michigan

 

07/21/1989

Control Concepts, LLC

 

Georgia

 

12/16/1996

Control Concepts Mechanical Services, LLC

 

Georgia

 

01/17/2008

CS53 Acquisition Corp. 

 

Delaware

 

01/26/1999

CSUSA (10), LLC

 

North Carolina

 

10/21/2011

Delcard Associates, LLC 

 

Delaware

 

06/23/2000

Design Mechanical Incorporated

 

Delaware

 

10/30/1997

Dyna Ten Corporation

 

Texas

 

06/26/1980

Dyna Ten Maintenance Services, LLC

 

Texas

 

08/07/2006

Eastern Heating & Cooling, Inc. 

 

New York

 

12/19/1988

Eastern Refrigeration Co., Inc. 

 

New York

 

01/30/1990

Environmental Air Systems, LLC

 

North Carolina

 

10/07/2011

Envirotrol, LLC

 

North Carolina

 

10/07/2011

Granite State Holdings Company, Inc. 

 

Delaware

 

11/02/2005

Granite State Plumbing & Heating, LLC

 

Delaware

 

07/31/2001

H & M Mechanical, Inc. 

 

Alabama

 

08/06/1998

Helm Corporation

 

Colorado

 

10/26/1972

Hess Mechanical, LLC

 

Maryland

 

01/07/2016

Hudson River Heating and Cooling, Inc. 

 

Delaware

 

08/19/2005

H-VAC Supply, L.L.C. 

 

Puerto Rico

 

10/18/2006

Mechanical Technical Services, Inc. 

 

Texas

 

05/24/2007

Merit Mechanical, Inc. 

 

Washington

 

02/14/1984

MJ Mechanical Services, Inc. 

 

Delaware

 

12/12/1997

North American Mechanical, Inc. 

 

Delaware

 

03/17/1998

Plant Services Incorporated

 

Iowa

 

07/02/1986

Quality Air Heating and Cooling, Inc. 

 

Michigan

 

09/10/1980

Riddleberger Brothers, Inc. 

 

Virginia

 

12/22/1958

S.I. Goldman Company, Inc. 

 

Florida

 

10/04/1976

S.M. Lawrence Company, Inc. 

 

Tennessee

 

03/08/1973

SA Associates, Inc. 

 

Utah

 

03/27/1984

Salmon & Alder, LLC

 

Utah

 

07/08/1996

Seasonair, Inc. 

 

Maryland

 

10/28/1966

Shoffner Acquisition Corp.

 

Tennessee

 

08/15/2005

ShoffnerKalthoff Mechanical Electrical Service, Inc.

 

Tennessee

 

11/14/2001

Shoffner Mechanical Services, Inc.

 

Tennessee

 

07/15/1974

SKMES, Inc.

 

Tennessee

 

10/24/1978

Temp Right Service, Inc. 

 

Delaware

 

09/25/1997

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

to

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

Filing Jurisdictions

 

COMFORT SYSTEMS USA, INC. — SUBSIDIARIES

 

ENTITY NAME

 

DOMESTIC
JURISDICTION

 

FORMATION DATE

Accu-Temp GP, Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

05/21/1998

Accu-Temp LP, Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

05/20/1998

ACI Mechanical, Inc.
2182 231st Lane
Ames, IA 50014

 

Delaware

 

06/26/1998

Acorn Industrial, LLC
7311 ACC Boulevard
Raleigh, NC 27617

 

North Carolina

 

01/03/1997

Air Systems Engineering, Inc.
3602 South Pine Street
Tacoma, WA 98409

 

Washington

 

05/18/1973

AIRTEMP, INC.
20 Thomas Drive
Westbook, Maine 04092

 

Maine

 

10/15/1998

ARC Comfort Systems USA, Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

03/17/1998

Atlas-Accurate Holdings, L.L.C.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

12/28/1998

Atlas Comfort Systems USA, L.L.C.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

06/08/2007

Batchelor’s Mechanical Contractors, LLC
675 Bering, Suite 400
Houston, TX 77057

 

Alabama

 

03/16/1981

BCM Controls Corporation
30 Commerce Way
Woburn, MA 01801

 

Massachusetts

 

10/03/1984

California Comfort Systems USA, Inc.
7740 Kenamar Court
San Diego, CA 92121

 

California

 

05/18/1983

ColonialWebb Contractors Company
2820 Ackley Avenue
Richmond, VA 23228

 

Virginia

 

02/18/1977

 

1

--------------------------------------------------------------------------------


 

ENTITY NAME

 

DOMESTIC
JURISDICTION

 

FORMATION DATE

Comfort Systems USA (Arkansas), Inc.
4806 Rixey Road
North Little Rock, AR 72117

 

Delaware

 

03/17/1998

Comfort Systems USA (Baltimore), LLC
675 Bering Drive, Suite 400
Houston, TX 77057

 

Delaware

 

10/15/1998

Comfort Systems USA (Bristol), Inc.
294 Blevins Blvd.
Bristol, VA 24202

 

Delaware

 

08/25/1997

Comfort Systems USA Energy Services, Inc.
7 Waterside Crossing
Windsor, CT 06095

 

Delaware

 

08/25/1997

Comfort Systems USA G.P., Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

08/12/1998

Comfort Systems USA (Indiana), LLC
2655 Fortune Circle West, Suites E & F
Indianapolis, Indiana 46241

 

Indiana

 

06/08/2015

Comfort Systems USA (Intermountain), Inc.
2035 S. Milestone Drive
Salt Lake City, UT 84104

 

Utah

 

05/06/1969

Comfort Systems USA (Kentucky), Inc.
3405 Robards Court
Louisville, KY 40218

 

Kentucky

 

02/10/1981

Comfort Systems USA (MidAtlantic), LLC
1057 Bill Tuck Highway
South Boston, VA 24592

 

Virginia

 

01/01/2010

Comfort Systems USA (Midwest), LLC
2182 231st Lane
Ames, IA 50014

 

Iowa

 

10/13/2009

Comfort Systems USA (Ohio), Inc.
7401 First Place
Oakwood Village, OH 44146

 

Ohio

 

10/10/1979

Comfort Systems USA Puerto Rico, Inc.
675 Bering Drive, Suite 400
Houston, Texas 77057

 

Puerto Rico

 

07/02/1991

Comfort Systems USA (South Central), Inc.
9745 Bent Oak Drive
Houston, TX 77040

 

Texas

 

05/24/2007

Comfort Systems USA (Southeast), Inc.
435 Corday Street
Pensacola, FL 32503

 

Delaware

 

03/24/1998

Comfort Systems USA (Southwest), Inc.
6875 W. Galveston
Chandler, AZ 85226

 

Arizona

 

12/23/1977

Comfort Systems USA Strategic Accounts, LLC
2655 Fortune Circle West, Suite E & F
Indianapolis, IN 46241

 

Indiana

 

07/28/1998

 

2

--------------------------------------------------------------------------------


 

ENTITY NAME

 

DOMESTIC
JURISDICTION

 

FORMATION DATE

Comfort Systems USA (Syracuse), Inc.
6500 New Venture Gear Drive
East Syracuse, NY 13057

 

New York

 

03/08/1965

Comfort Systems USA (Texas), L.P.
675 Bering, Suite 400
Houston, TX 77057

 

Texas

 

08/14/1998

Comfort Systems USA (Western Michigan), Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Michigan

 

07/21/1989

Control Concepts, LLC
3550 North Parkway, Suite 100
Cumming, GA 30040

 

Georgia

 

12/16/1996

Control Concepts Mechanical Services, LLC
3550 North Parkway, Suite 100
Cumming, GA 30040

 

Georgia

 

01/17/2008

CSUSA (10), LLC
675 Bering Drive, Suite 400
Houston, Texas 77057

 

North Carolina

 

10/21/2011

CS53 Acquisition Corporation
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

01/26/1999

Delcard Associates, LLC
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

06/23/2000

Design Mechanical Incorporated
168 CTC Blvd., Suite #D
Louisville, CO 80027

 

Delaware

 

10/30/1997

Dyna Ten Corporation
4375 Diplomacy Road
Fort Worth, TX 76155

 

Texas

 

06/26/1980

Dyna Ten Maintenance Services, LLC
4375 Diplomacy Road
Fort Worth, TX 76155

 

Texas

 

08/07/2006

Eastern Heating & Cooling, Inc.
880 Broadway
Albany, NY 12207-1316

 

New York

 

12/19/1988

Eastern Refrigeration Co., Inc.
880 Broadway
Albany, NY 12207-1316

 

New York

 

01/30/1990

Environmental Air Systems, LLC
521 Banner Avenue
Greensboro, North Carolina 27401

 

North Carolina

 

10/07/2011

Envirotrol, LLC
114 Landmark Drive
Greensboro, North Carolina 27409

 

North Carolina

 

10/27/2011

Granite State Holdings Company, Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

11/02/2005

 

3

--------------------------------------------------------------------------------


 

ENTITY NAME

 

DOMESTIC
JURISDICTION

 

FORMATION DATE

Granite State Plumbing & Heating, LLC
10 N. Riverdale Road
Weare, NH 03281

 

Delaware

 

07/31/2001

H & M Mechanical, Inc.
3100 Richard Arrington Jr. Blvd. North
Birmingham, AL 35203

 

Alabama

 

08/06/1998

Helm Corporation
675 Bering, Suite 400
Houston, TX 77057

 

Colorado

 

10/26/1972

Hess Mechanical, LLC
9600 Fallard Court
Upper Marlboro, MD 20772-6703

 

Maryland

 

01/07/2016

Hudson River Heating and Cooling, Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

08/19/2005

H-VAC Supply, L.L.C.
675 Bering Drive, Suite 400
Houston, Texas 77057

 

Puerto Rico

 

10/18/06

Mechanical Technical Services, Inc.
1720 Royston Lane
Round Rock, TX 78664

 

Texas

 

05/24/2007

Merit Mechanical, Inc.
9630 153rd Ave NE
Redmond, WA 98052

 

Washington

 

02/14/1984

MJ Mechanical Services, Inc.
2040 Military Road
Tonawanda, NY 14150

 

Delaware

 

12/12/1997

North American Mechanical, Inc.
4401 State Road 19
Windsor, WI 53598

 

Delaware

 

03/17/1998

Plant Services Incorporated
675 Bering, Suite 400
Houston, TX 77057

 

Iowa

 

07/02/1986

Quality Air Heating & Cooling, Inc.
3395 Kraft Avenue, SE
Grand Rapids, MI 49512

 

Michigan

 

09/10/1980

Riddleberger Brothers, Inc.
6127 S. Valley Pike
Mount Crawford, VA 22841

 

Virginia

 

12/22/1958

S.I. Goldman Company, Inc.
799 Bennett Drive
Longwood, FL 32750

 

Florida

 

10/04/1976

S.M. Lawrence Company, Inc.
2311, 2312, 2319 Kline Avenue
Nashville, Tennessee 37211

 

Tennessee

 

03/08/1973

SA Associates, Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Utah

 

03/27/1984

 

4

--------------------------------------------------------------------------------

 

ENTITY NAME

 

DOMESTIC
JURISDICTION

 

FORMATION DATE

Salmon & Alder, L.L.C.
675 Bering, Suite 400
Houston, TX 77057

 

Utah

 

07/08/1996

Seasonair, Inc.
16001-A Industrial Drive
Gaithersburg, MD 20877

 

Maryland

 

10/28/1966

Shoffner Acquisition Corp.
3538, 3600 and 3626 Papermill Drive
Knoxville, Tennessee 37909

 

Tennessee

 

08/18/2005

ShoffnerKalthoff Mechanical Electrical Service, Inc.
3538, 3600 and 3626 Papermill Drive
Knoxville, Tennessee 37909

 

Tennessee

 

11/14/2001

Shoffner Mechanical Services, Inc.
1010 Wilder Place
Knoxville, Tennessee 37915

 

Tennessee

 

07/15/1974

SKMES, Inc.
3538, 3600 and 3626 Papermill Drive
Knoxville, Tennessee 37909

 

Tennessee

 

10/24/1978

Temp Right Service, Inc.
101 North Catlin
Missoula, MT 59801

 

Delaware

 

09/25/1997

 

5

--------------------------------------------------------------------------------


 

SCHEDULE III

to

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

Schedule of Organizational Identification, Offices, Locations of Collateral and
Records Concerning Collateral

 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Accu-Temp GP, Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

Corporation

 

2898499

 

 

Accu-Temp LP, Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

Corporation

 

2898748

 

 

ACI Mechanical, Inc.
2182 231st Lane
Ames, IA 50014

 

Delaware

 

Corporation

 

2913899

 

 

Acorn Industrial, LLC
7311 ACC Boulevard
Raleigh, NC 27617

 

North Carolina

 

Limited Liability Company

 

0414387

 

 

Air Systems Engineering, Inc.
3602 South Pine Street
Tacoma, WA 98409

 

Washington

 

Corporation

 

600099211

 

 

AIRTEMP, INC.
20 Thomas Drive
Westbook, Main 04092

 

Maine

 

Corporation

 

20130432D

 

 

ARC Comfort Systems USA, Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

Corporation

 

2872674

 

 

Atlas-Accurate Holdings, L.L.C.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

Limited Liability Company

 

2985409

 

 

Atlas Comfort Systems USA, L.L.C.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

Limited Liability Company

 

4367814

 

Atlas Comfort Systems USA

 

1

--------------------------------------------------------------------------------


 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Batchelor’s Mechanical Contractors, LLC
675 Bering, Suite 400
Houston, TX 77057

 

Alabama

 

Limited Liability Company

 

D/C 081 557

 

 

BCM Controls Corporation
30 Commerce Way
Woburn, MA 01801

 

Massachusetts

 

Corporation

 

042842193

 

 

California Comfort Systems USA, Inc.
7740 Kenamar Court
San Diego, CA 92121

 

California

 

Corporation

 

1201196

 

TCP Company

ColonialWebb Contractors Company
2820 Ackley Avenue
Richmond, VA 23228

 

Virginia

 

Corporation

 

0137512-0

 

Comfort Systems USA (Carolinas), LLC

Comfort Systems USA (Arkansas), Inc.
4806 Rixey Road
North Little Rock, AR 72117

 

Delaware

 

Corporation

 

2872673

 

 

Comfort Systems USA (Baltimore), LLC
675 Bering Drive, Suite 400
Houston, TX 77057

 

Delaware

 

Limited Liability Company

 

2955787

 

 

Comfort Systems USA (Bristol), Inc.
294 Blevins Blvd.
Bristol, VA 24202

 

Delaware

 

Corporation

 

2783665

 

Comfort Systems USA New River (Bristol)

Comfort Systems USA Energy Services, Inc.
7 Waterside Crossing
Windsor, CT 06095

 

Delaware

 

Corporation

 

2788605

 

 

Comfort Systems USA G.P., Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

Corporation

 

2932812

 

 

Comfort Systems USA (Indiana), LLC
2655 Fortune Circle West, Suites E & F,
Indianapolis, Indiana 46241

 

Indiana

 

Limited Liability Company

 

2015060800753

 

 

Comfort Systems USA (Intermountain), Inc.
2035 S. Milestone Drive
Salt Lake City, UT 84104

 

Utah

 

Corporation

 

04982

 

Contract Services; Martin Heating & Cooling

Comfort Systems USA (Kentucky), Inc.
3405 Robards Court
Louisville, KY 40218

 

Kentucky

 

Corporation

 

0153687

 

MELCO Industries, Inc.

 

2

--------------------------------------------------------------------------------


 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Comfort Systems USA (MidAtlantic), LLC
1057 Bill Tuck Highway
South Boston, VA 24592

 

Virginia

 

Limited Liability Company

 

S313150-7

 

 

Comfort Systems USA (Midwest), LLC
2182 231st Lane
Ames, IA 50014

 

Iowa

 

Limited Liability Company

 

387726

 

 

Comfort Systems USA (Ohio), Inc.
7401 First Place
Oakwood Village, OH 44146

 

Ohio

 

Corporation

 

543269

 

Innovative Energy Solutions, LLC

Comfort Systems USA Puerto Rico, Inc.
675 Bering Drive, Suite 400
Houston, Texas 77057

 

Puerto Rico

 

Corporation

 

78,907

 

 

Comfort Systems USA (South Central), Inc.
9745 Bent Oak Drive
Houston, TX 77040

 

Texas

 

Corporation

 

801702880

 

Atlas Comfort Systems USA

Comfort Systems USA (Southeast), Inc.
435 Corday Street
Pensacola, FL 32503

 

Delaware

 

Corporation

 

2875705

 

Batchelor’s Mechanical Contractors; Control Concepts, Inc.

Comfort Systems USA (Southwest), Inc.
6875 W. Galveston
Chandler, AZ 85226

 

Arizona

 

Corporation

 

113419

 

Tri-City Mechanical, Inc.; Air Management Services, Inc.; Commercial Mechanical
Service, Inc.

Comfort Systems USA Strategic Accounts, LLC
2655 Fortune Circle West, Suite E & F
Indianapolis, IN 46241

 

Indiana

 

Limited Liability Company

 

1998071673

 

Comfort Systems USA National Accounts, LLC

Comfort Systems USA (Syracuse), Inc.
6500 New Venture Gear Drive
East Syracuse, NY 13057

 

New York

 

Corporation

 

N/A

 

Armani Plumbing & Mechanical; ABJ Fire Protection Company; Woodcock & Armani;
Billone Mechanical Contractors

Comfort Systems USA (Texas), L.P.
675 Bering, Suite 400
Houston, TX 77057

 

Texas

 

Limited Partnership

 

00111578-10

 

 

Comfort Systems USA (Western Michigan), Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Michigan

 

Corporation

 

341-042

 

 

 

3

--------------------------------------------------------------------------------


 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Control Concepts, LLC
3550 North Parkway, Suite 100
Cumming, GA 30040

 

Georgia

 

Limited Liability Company

 

12058032

 

Control Concepts, Inc.

Control Concepts Mechanical Services, LLC
3550 North Parkway, Suite 100
Cumming, GA 30040

 

Georgia

 

Limited Liability Company

 

12058034

 

Control Concepts Mechanical Services, Inc.

CSUSA (10), LLC
675 Bering Drive, Suite 400
Houston, Texas 77057

 

North Carolina

 

Limited Liability Company

 

1226798

 

 

CS53 Acquisition Corporation
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

Corporation

 

2997337

 

 

Delcard Associates, LLC
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

Limited Liability Company

 

3250401

 

 

Design Mechanical Incorporated
168 CTC Blvd., Suite #D
Louisville, CO 80027

 

Delaware

 

Corporation

 

2814928

 

Rocky Mountain Mechanical Systems, Inc.; Breckenridge Mechanical, Inc.

Dyna Ten Corporation
4375 Diplomacy Road
Fort Worth, TX 76155

 

Texas

 

Corporation

 

00523341-00

 

 

Dyna Ten Maintenance Systems, LLC
4375 Diplomacy Road
Fort Worth, TX 76155

 

Texas

 

Limited Liability Company

 

800690724

 

 

Eastern Heating & Cooling, Inc.
880 Broadway
Albany, NY 12207-1316

 

New York

 

Corporation

 

N/A

 

 

Eastern Refrigeration Co., Inc.
880 Broadway
Albany, NY 12207-1316

 

New York

 

Corporation

 

N/A

 

 

Environmental Air Systems, LLC
521 Banner Avenue
Greensboro, North Carolina 27401

 

North Carolina

 

Limited Liability Company

 

1224823

 

EAS Holdings, LLC

Envirotrol, LLC
114 Landmark Drive
Greensboro, North Carolina 27409

 

North Carolina

 

Limited Liability Company

 

1227732

 

Envirotrol Holdings, LLC

 

4

--------------------------------------------------------------------------------


 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Granite State Holdings Company, Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

Corporation

 

4054936

 

 

Granite State Plumbing & Heating, LLC
10 N. Riverdale Road
Weare, NH 03281

 

Delaware

 

Limited Liability Company

 

3420719

 

Delta Mechanical

H & M Mechanical, Inc.
3100 Richard Arrington Jr. Blvd. North
Birmingham, AL 35203

 

Alabama

 

Corporation

 

912-998

 

The Capital Refrigeration Company; MidSouth Controls LLC; Huntsville
Refrigeration Service

Helm Corporation
675 Bering, Suite 400
Houston, TX 77057

 

Colorado

 

Corporation

 

19871249912

 

 

Hess Mechanical, LLC
9600 Fallard Court
Upper Marlboro, MD 20772-6703

 

Maryland

 

Limited Liability Company

 

2872661

 

Hess Mechanical Corporation

Hudson River Heating and Cooling, Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Delaware

 

Corporation

 

4018441

 

 

H-VAC Supply, L.L.C.
675 Bering Drive, Suite 400
Houston, Texas 77057

 

Puerto Rico

 

Limited Liability Company

 

423

 

 

Mechanical Technical Services, Inc.
1720 Royston Lane
Round Rock, TX 78664

 

Texas

 

Corporation

 

801702874

 

MTECH

Merit Mechanical, Inc.
9630 153rd Ave NE
Redmond, WA 98052

 

Washington

 

Corporation

 

600517946

 

 

MJ Mechanical Services, Inc.
2040 Military Road
Tonawanda, NY 14150

 

Delaware

 

Corporation

 

2832395

 

JM State Refrigeration; Vastola Heating & Air Conditioning

North American Mechanical, Inc.
4401 State Road 19
Windsor, WI 53598

 

Delaware

 

Corporation

 

2872663

 

Masterson Plumbing

 

5

--------------------------------------------------------------------------------


 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Plant Services Incorporated
675 Bering, Suite 400
Houston, TX 77057

 

Iowa

 

Corporation

 

109676

 

 

Quality Air Heating & Cooling, Inc.
3395 Kraft Avenue, SE
Grand Rapids, MI 49512

 

Michigan

 

Corporation

 

233-444

 

Control Logic

Riddleberger Brothers, Inc.
6127 S. Valley Pike
Mount Crawford, VA 22841

 

Virginia

 

Corporation

 

0081890

 

 

S.I. Goldman Company, Inc.
799 Bennett Drive
Longwood, FL 32750

 

Florida

 

Corporation

 

515751

 

 

S.M. Lawrence Company, Inc.
2311, 2312, 2379 Kline Avenue
Nashville, Tennessee 37211

 

Tennessee

 

Corporation

 

000018143

 

Comfort Systems USA (Tennessee), Inc.; Dillingham & Smith Mechanical and Sheet
Metal Contractors, Inc.

SA Associates, Inc.
675 Bering, Suite 400
Houston, TX 77057

 

Utah

 

Corporation

 

108921

 

Salmon & Alder Associates

Salmon & Alder, L.L.C.
675 Bering, Suite 400
Houston, TX 77057

 

Utah

 

Limited Liability Company

 

LC014499

 

 

Seasonair, Inc.
16001-A Industrial Drive
Gaithersburg, MD 20877

 

Maryland

 

Corporation

 

D0193599

 

 

Shoffner Acquisition Corp.
3538, 3600 and 3626 Papermill Drive
Knoxville, Tennessee 37909

 

Tennessee

 

Corporation

 

000500444

 

 

ShoffnerKalthoff Mechanical Electrical Service, Inc.
3538, 3600 and 3626 Papermill Drive
Knoxville, Tennessee 37909

 

Tennessee

 

Corporation

 

000416997

 

Shoffner Mechanical, Industrial & Service Company, Inc.

Shoffner Mechanical Services, Inc.
1010 Wilder Place
Knoxville, Tennessee 37915

 

Tennessee

 

Corporation

 

000020374

 

Mechanical Services of Knoxville, Inc.

SKMES, Inc.
3538, 3600 and 3626 Papermill Drive
Knoxville, Tennessee 37909

 

Tennessee

 

Corporation

 

000058694

 

Kalthoff Fabricators, Inc.; Kalthoff, Inc.

 

6

--------------------------------------------------------------------------------


 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Temp Right Service, Inc.
101 North Catlin
Missoula, MT 59801

 

Delaware

 

Corporation

 

2800213

 

Carson Brothers

 

Names of Persons from whom a Grantor has acquired assets during the past two
(2) years, other than assets acquired in the ordinary course of business:

 

Innovative Energy Solutions, LLC: assets acquired by Comfort Systems USA
(Ohio), Inc. (June 1, 2014)

Commercial Mechanical Service, Inc.: assets acquired by Comfort Systems USA
(Southwest), Inc. (October 1, 2014)

Delta Mechanical Corporation: assets acquired by Granite State Plumbing &
Heating, LLC (January 1, 2015)

Rocky Mountain Mechanical Systems, Inc.: assets acquired by Design Mechanical
Incorporated (January 1, 2015)

Blue Earth Energy Management Services, Inc.: assets acquired by California
Comfort Systems USA, Inc. (July 31, 2015)

Huntsville Refrigeration Service, LLC: assets acquired by H & M Mechanical, Inc.
(December 31, 2015)

 

7

--------------------------------------------------------------------------------

 

SCHEDULE I

to

SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

 

Part A

Pledged Shares

 

 

 

Pledged Entity

 

Class of
Common
Stock

 

Stock
Certificate
Number(s)

 

Number
of Shares

 

Pledgor(s)/Percentage of
Outstanding Shares

1.

 

Accu-Temp GP, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

2.

 

Accu-Temp LP, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

3.

 

ACI Mechanical, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

4.

 

Acorn Industrial, LLC

 

Common

 

N/A

 

N/A

 

100% of member interest — Comfort Systems USA (MidAtlantic), LLC

5.

 

Air Systems Engineering, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

6.

 

AIRTEMP, INC.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

7.

 

ARC Comfort Systems USA, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

8.

 

Atlas-Accurate Holdings, L.L.C.

 

N/A

 

N/A

 

N/A

 

100% member interest — CS53 Acquisition Corp.

9.

 

Atlas Comfort Systems USA, L.L.C.

 

N/A

 

N/A

 

N/A

 

100% member interest — Hess Mechanical, LLC

10.

 

Batchelor’s Mechanical Contractors, LLC

 

N/A

 

N/A

 

N/A

 

100% of member interest — H & M Mechanical, Inc.

11.

 

BCM Controls Corporation

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

12.

 

California Comfort Systems USA, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

13.

 

ColonialWebb Contractors Company

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

14.

 

Comfort Systems USA (Arkansas), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

15.

 

Comfort Systems USA (Baltimore), LLC

 

N/A

 

N/A

 

N/A

 

100% member interest — Hess Mechanical, LLC

16.

 

Comfort Systems USA (Bristol), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

17.

 

Comfort Systems USA Energy Services, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

18.

 

Comfort Systems USA G.P., Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

19.

 

Comfort Systems USA (Indiana), LLC

 

Common

 

N/A

 

N/A

 

100% of membership interest — Comfort Systems USA Strategic Accounts, LLC

20.

 

Comfort Systems USA (Intermountain), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

21.

 

Comfort Systems USA (Kentucky), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

1

--------------------------------------------------------------------------------


 

 

 

Pledged Entity

 

Class of
Common
Stock

 

Stock
Certificate
Number(s)

 

Number
of Shares

 

Pledgor(s)/Percentage of
Outstanding Shares

22.

 

Comfort Systems USA (MidAtlantic), LLC

 

N/A

 

N/A

 

N/A

 

100% member interest — Riddleberger Brothers, Inc.

23.

 

Comfort Systems USA (Midwest), LLC

 

N/A

 

N/A

 

N/A

 

100% member interest — Plant Services Incorporated

24.

 

Comfort Systems USA (Ohio), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

25.

 

Comfort Systems USA Puerto Rico, Inc.

 

Common

 

CS1

 

65

 

65% of shares owned by Borrower

26.

 

Comfort Systems USA (South Central), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

27.

 

Comfort Systems USA (Southeast), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

28.

 

Comfort Systems USA (Southwest), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

29.

 

Comfort Systems USA Strategic Accounts, LLC

 

Common

 

N/A

 

N/A

 

1% membership interest of Accu-Temp GP, Inc.
99% membership interest of Accu-Temp LP, Inc.

30.

 

Comfort Systems USA (Syracuse), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

31.

 

Comfort Systems USA (Texas), L.P.

 

N/A

 

N/A

 

N/A

 

1% general partner interest — Comfort Systems USA GP, Inc.
99% limited partner interest — Tri-City Mechanical, Inc.

32.

 

Comfort Systems USA (Western Michigan), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

33.

 

Control Concepts, LLC

 

Common

 

N/A

 

N/A

 

100% of member interest — Comfort Systems USA (Southeast), Inc.

34.

 

Control Concepts Mechanical Services, LLC

 

Common

 

N/A

 

N/A

 

100% of member interest — Comfort Systems USA (Southeast), Inc.

35.

 

CSUSA (10), LLC

 

Common

 

N/A

 

N/A

 

100% of membership interest — Comfort Systems USA, Inc.

36.

 

CS53 Acquisition Corporation

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

37.

 

Delcard Associates, LLC

 

N/A

 

N/A

 

N/A

 

100% of member interest — Seasonair, Inc.

38.

 

Design Mechanical Incorporated

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

39.

 

Dyna Ten Corporation

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

40.

 

Dyna Ten Maintenance Services, LLC

 

N/A

 

N/A

 

N/A

 

100% member interest — Dyna Ten Corporation

41.

 

Eastern Heating & Cooling, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

42.

 

Eastern Refrigeration Co., Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

43.

 

Environmental Air Systems, LLC

 

Common

 

N/A

 

N/A

 

100% of membership interest — CSUSA (10), LLC

 

2

--------------------------------------------------------------------------------


 

 

 

Pledged Entity

 

Class of
Common
Stock

 

Stock
Certificate
Number(s)

 

Number
of Shares

 

Pledgor(s)/Percentage of
Outstanding Shares

44.

 

Envirotrol, LLC

 

Common

 

N/A

 

N/A

 

100% of membership interest — Environmental Air Systems, LLC

45.

 

Granite State Holdings Company, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

46.

 

Granite State Plumbing & Heating, LLC

 

N/A

 

N/A

 

N/A

 

100% membership interest — Granite State Holdings Company, Inc.

47.

 

H & M Mechanical, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

48.

 

Helm Corporation

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

49.

 

Hess Mechanical, LLC

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

50.

 

Hudson River Heating and Cooling, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

51.

 

H-VAC Supply, L.L.C.

 

N/A

 

N/A

 

N/A

 

65% member interest — Comfort Systems USA Puerto Rico, Inc.

52.

 

Mechanical Technical Services, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

53.

 

Merit Mechanical, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

54.

 

MJ Mechanical Services, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

55.

 

North American Mechanical, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

56.

 

Plant Services Incorporated

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

57.

 

Quality Air Heating & Cooling, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

58.

 

Riddleberger Brothers, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

59.

 

S.I. Goldman Company, Inc.

 

Common

 

CS1

 

750

 

100% of shares owned by Borrower

60.

 

S.M. Lawrence Company, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

61.

 

SA Associates, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

62.

 

Salmon & Alder, L.L.C.

 

N/A

 

N/A

 

N/A

 

100% membership interest — SA Associates, Inc.

63.

 

Seasonair, Inc.

 

Common

 

CS1

 

1,544,000

 

100% of shares owned by Borrower

64.

 

Shoffner Acquisition Corp.

 

Common

 

1
3
4
5
6
7

 

600
300
484
110
81.20
18.80

 

100% of shares owned by Borrower

65.

 

ShoffnerKalthoff Mechanical Electrical Service, Inc. (formerly known as Shoffner
Mechanical, Industrial & Service Company, Inc.)

 

Common

 

5
6
7

 

600
300
100

 

100% of shares owned by Shoffner Acquisition Corp.

 

3

--------------------------------------------------------------------------------


 

 

 

Pledged Entity

 

Class of
Common
Stock

 

Stock
Certificate
Number(s)

 

Number
of Shares

 

Pledgor(s)/Percentage of
Outstanding Shares

66.

 

Shoffner Mechanical Services, Inc. (formerly known as Mechanical Services of
Knoxville, Inc.)

 

Common

 

8

 

10

 

100% of shares owned by Shoffner Acquisition Corp.

67.

 

SKMES, Inc. (formerly Kalthoff, Inc. and Kalthoff Fabricators, Inc.)

 

Common

 

6
11

 

10
112

 

100% of shares owned by Shoffner Acquisition Corp.

68.

 

Temp Right Service, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

4

--------------------------------------------------------------------------------
